 SUPERIORCOAL CO.439Superior Coal CompanyandInternational Union ofUnitedMine Workers of America.Case 18-CA-9814June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,HIGGINS, ANDDEVANEYOn November 28, 1988, Administrative LawJudge William A. Pope II issued the attached deci-sion.The Respondent and the General Counselfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrder as modified. 3AMENDED CONCLUSIONS OF LAWSubstitute the following as Conclusions of Law 6and 7.1The Respondent'smotion to reopen the record is denied as the evi-dence the Respondent seeks to admit relating to the mine's subsequentclosing would not affect the judge's findings,which we adopt The Re-spondent may, however,present its evidence in the compliance proceed-ings to determine the backpay owed to discriminatees.2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.While we agree with thejudge that the comments of the Respondent'spresident,Huyser,at the meeting on September 15 or 16,1986, constitut-ed a threat,we find it unnecessary to rely on thejudge's conclusion thatHuyser was implying that he would not negotiate with the Union. Wefind that by stating if"we could not sell coal at a profit,we would notsell coal,"in the context of the rest of his speech,Huyser was threateningto close the mine if the Union won an election,and not merely making aprediction based on his belief as to demonstrate probable consequencesbeyond his controlContrary to his colleagues,Member Higgins would not find thatHuyser's statement that if"we could not sell coal at a profit, we wouldnot sell coal,"constituted an unlawful threat to close In the absence ofother unlawful statements made by Huyser during his meeting with em-ployees,Member Higgins views this remark as a lawful expression ofopinion.8 The judge inadvertently dismissed allegation 5(e)of the GeneralCounsel's complaint which stated,"On or about September 15, 1986, Re-spondent,by its Mine Superintendent Lee, threatened that employeeswould be discharged because of their activities for and on behalf of theUnion"Thus,the judge specifically found,and we agree, that Lee didmake such a threat and ordered that the Respondent cease and desistfrom such conduct.We correct this technical error by reinstating the al-legation.The judge also found that Mine Manager Lebo's comment toemployee McCarty that employee Bregar's termination would"calm theproblems with the union down"violated Sec.8(axl), but failed to in-clude this violation in his conclusions of law,and failed to provided aremedy for this violation.We shall accordingly amend thejudge's con-clusions, Order,and notice to conform to his findings in this regard."6.The Respondent violated Section 8(a)(1) ofthe Act during the month of September 1986 by in-terrogating an employee concerning his union ac-tivities, by threatening that employees who activelyparticipated in the union organizing campaign bythe Union would be fired, by threatening closure ofRespondent Superior No. 2 mine if the employeesselected the Union as their representative for col-lective-bargaining purposes,and by stating that em-ployees were fired because they engaged in con-certed, protected activities.""7. Paragraphs 5(c), (f), and (g) of the complaintare repetitive, or have not been proven by a pre-ponderanceof theevidence,and are dismissed."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Superior Coal Company, Lovilia, Iowa,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Order as modified.1.Insert the following as paragraph 1(d) and re-letter the subsequent paragraph."(d) Stating that employees have been fired be-cause they joined,supported,or assisted a union, orotherwiseengaged inconcerted activities for thepurpose of collective bargaining or other mutualaid or protection."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT coercivelyquestion you aboutyour union support or activities.295 NLRB No. 51 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOTthreaten to closeSuperior No. 2coal mine or any of our other facilities if you selectthe United Mine Workers of America, or any otherunion,to be your representative for collective-bar-gaining purposes.WE WILL NOT threaten you with discharge orother reprisals, or discharge,lay off,or otherwisediscriminate against any of you for joining or sup-porting the International Union of United MineWorkers of America, or any other union.WE WILL NOT state that employees have beenfired because of their union activity and support.WE WILL NOT in any like or related mannerinterferewith,restrain, or coerce you in the exer-ciseof the rightsguaranteedyou by Section 7 ofthe Act.WE WILL offerDennis Bregar,Norman Nupp,Michael Bingham,Robert Carr, Jim Deeringer,EugeneFry, Rick Fry, Jon McCarty, Kyle Petty-john,Norman Simmons,and Carlton Vinsick im-mediate and full reinstatementto their former jobsor, if those jobs no longer exist,to substantiallyequivalent positions,without prejudice to their se-niority or any other rights or privileges previouslyenjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge,less any net interim earnings, plusinterest.WE WILL notify Dennis Bregar and NormanNupp that we have removed from our files any ref-erences to their discharges and that the dischargeswill not be used against them in any way.SUPERIORCOAL COMPANYEverett Rotenberry, Esq.,for the General Counsel.JamesS.Clay,Esq. (Lindner&Matsack),of Milwaukee,Wisconsin, for the Respondent.Eldon Prettyman,of Pittsburg,Kansas, for the ChargingParty.DECISIONWILLIAM A.POPE II, Administrative Law Judge. In acomplaint, dated November 26, 1986,the Regional Di-rector for Region 18 of the NationalLaborRelationsBoard,alleged that since on or September 12, 1986, theRespondent (Superior Coal Company)violated Section8(a)(1) and (3) of the National LaborRelationsAct (theAct) by interrogatingemployee about union activities,threatening to discharge employees because of theirunion activities,threatening to shut down operations ifthe employees became represented by a union,and dis-charging two employees and laying off nine employeesbecause they engaged in protected concerted activieies.The original charge in this casewas filed bythe Interna-tionalUnionof UnitedMineWorkers of America (theUnion)on September22, 1986;an amended charge wasfiled by theUnionon October8, 1986.Trial took placebetween February 24 and May 5, 1987,inDes Moines,Iowa, before Administrative Law JudgeWilliamA.Pope II.I.BACKGROUNDSuperiorCoal Company,the Respondent in this case,isone of three Coal mining and marketing businessesowned and operatedby JamesHuyser in the area sur-rounding the townof Lovilia,Iowa.SuperiorCoal Com-pany has been engaged in the business of undergroundcoal mining since approximately 1983. Star Mining Com-pany, anotherof theJames Huyser's coal businesses, op-erates a strip coal mine.His third coal-related business,Iowa Coal MiningCompany,processes and markets coalproducedby Superior Coal Companyand Star MiningCompany.SuperiorCoalCompanybegan underground coalmining in 1983 in an underground mine designated as Su-periorNo. 1. That minewas abandoned in Janary 1986,because of low coal production resultingfrom unfavor-able geological conditions.Mining operations were trans-ferred to a newly opened underground mine in adiffer-ent location.Most of the employeeswho went to workin the new mine, known as SuperiorNo. 2, had previous-ly been employed by Superior Coal Companyin its Su-perior No. I mine.Entry toSuperiorNo. 2 is throughhorizontal shaftsdug into the earth at the bottom of a pit excavated intothe groundto a depth of 110 feet, wherethe coal seam islocated.The shafts, which branchout into chambersinside the mine,provide for entry ofmen, equipment,and air, and removal,by means ofa conveyor belt, ofminedcoal. The coalismined by using cutting machines,drills, explosives,loading machines,and shuttle cars. Pil-lars of coal are left standing to supportthe roof,which isreinforced with longboltsdriveninto the roof with bolt-ing machines,and by erection of timbersto further sup-port the roofand prevent cave-ins.Superior No. 2 operateswithcoal production crews,which mine coal at the face, or head of the shaft in use.The supervisor of theproductioncrewiscalled the faceboss.'Mine constructionwork,including timbering tosupport the roof, is performedby workersknown as the"dead workcrew,"a term evidentlyderived from thefact thattheydid not produce coal.Mechanics repairand maintain the equipment,and the underground oper-ating crews are supportedby surface workers, who oper-ate equipment such as loading machine.JohnD. LeeSr.was the mine superintendent incharge of mining operations at Superior No. 1, and, untilSeptember 1986, at SuperiorNo. 2. Initially, SuperiorNo. 2 operated withtwo productioncrews, each ofwhichconsistedof 10 to12men, and supervised by a"face boss,"who reportedtoMine Superintendent Lee.The crewsalternatedmonthlybetween thefirst shift,whichstartedat 7 a.m. and ended at 3 p.m., and the1Prior to a reorganization on September 28, 1986,the face boss of thefirst shiftwas Terry Thompson. The face boss of the second shift wasBilly Joe Maddison The parties stipulated that both Terry Thompsonamd Billy Joe Maddison were supervisors within the meaning of the Actat all times relevant to this case. SUPERIORCOAL CO.second shift, which started at 3 p.m. and ended at 11p.m. There were also two "dead work crews," whichdid not rotate shifts(one worked the morning shift, theother worked the afternoon shift),surface support work-erswho worked during both of the production shifts,and maintenance workers who worked from 11 p.m. to 7a.m. Superior No. 2's employees worked 6 days perweek,from Monday through Saturday.Once actual mining operation began at Superior No. 2,production problems developed because of unexpectedunfavorable geological conditions primarily "low coal,"a condition in which the height of the coal seam was lessthan 48 inches.Thisproblem slowed production of coal,and caused dirt and rock to be mixed with the coal as itwas mined.According to mine owner James Huyser, theminers reached an area of thicker coal seams(approxi-mately 48 inches)in the summer of 1986, and productionimproved,although it did not quite reach the 22,000 to26,000 tons per month which Huyser wanted.2 Produc-tion during September,October, and November 1986showed a steady decline, while production during De-cember 1986 showed a sharp increase. 3On February 20, 1986, Iowa Coal Mining Companyentered into an agreement with Iowa Fuel and Minerals,Inc., under the terms of which Iowa Fuel and Minerals,Inc., assigned to Iowa Coal Mining Company perform-ance of the remaining 4-1/2 years of a 10-year contractwhich Iowa Fuel and Minerals,Inc., had to supply coalto Iowa State University.4 Assignment of the contractwas subject to the approval of Iowa State University. OnJuly 21,1986,however,Iowa State University gaveIowa Fuel and Minerals,Inc. 30 days' notice that it wascancelling the coal contract,because for 3 years (1983-1984; 1984-1985; and 1984-1985;)Iowa Fuel and Miner-als, Inc.had failed to deliver the quantity of coal re-quired under the contract,even though for 1985-1986,Iowa State University had agreed to drop the annualtonnage from 100,000 tons to 80,000 tons. Correspond-ence in the file makes reference to Iowa State Universi-ty's refusal to approve the assignment of the contract toIowa Coal Mining Company, although the parties didnot offer into evidence a specific letter from Iowa StateUniversity to that effect.In the summer of 1986,Respondent,citing the needfor increased production to keep its customers,informedits employees that they would be paid for vacation time,but would not be permitted to take the time off.On September 9 or 10, 1986, Respondent hired an indi-vidual named Dan Lebo to be mine manager to SuperiorNo. 2 His responsibilities were to increase productivityand decrease costs, in order to increaseprofits.Lebo re-2 Production in July 1986 was approximately 21,287 tons; production inAugust was approximately 21,924 tons.Production from January throughJune 1986 ranged from 9,466 tons to approximately 17,160 tons.a The following are the production amounts for Superior No. 2 fromSeptember through December 1986 September- 17,811 tons;October-16,033 tons,November-12,550 tons;and December-24,272 tons.4 The contract originally called for Iowa Fuel and Minerals,Inc., tosupply 100,000 tons of coal a year to Iowa State University from July 1to June 30 each year Before the contract was assigned to Iowa CoalMining Company,the amount of coal required under the contract hadbeen reduced by agreement with Iowa State University to 80,000 tons ayear441placed John Lee Sr.as the person with overall responsi-bility for mining operations at Superior No. 2. AlthoughLee retained the title of mine superintendent,his author-ity and responsibilitieswere limited to overseeing thework underground.It is undisputed that on September 10, 1986,Respond-ent's employee,Dennis Bregar, contactedthe Union bytelephone,and that he and a number of other employeesof Respondent met with Eldon Prettyman,a union repre-sentative on September 11, 1986.At thattime, and atvarious other times at the Respondent'smine and else-where a number of Respondent's employees,includingDennis Bregar and Norman Nupp,signed cards authoriz-ing the Charging Party Union to be their representativefor collective-bargaining purposes.5On September 20, 1986, Dennis Bregar, an employeeon the first-shift dead work crew, was discharged by theRespondent for "reported absenteeism prior to and afterwarnings by your supervisor."On September 22, 1986,the Respondent also discharged Norman Nupp, anotheremployee on the first-shift dead work crew, for absentee-ism. By letter dated September 23, 1986,Respondent no-tified John D. Lee Jr., the son of Mine SuperintendentLee, that his employment had been terminated effectiveSeptember 13, 1986, for absenteeism from worksOn September 26, 1986,Respondent posted a notice atSuperior No. 2, signed by James Huyser,announcing areorganizationof the work force.' Under thereorganiza-tion plan,the two existing production units would be re-organized into one larger production unit, called a"Super Section,"which would operate during one 9-hour shift. The second shift would be a construction anda dead work crew,which would maintain the mine, buildventilationcontrols,andmove equipment ahead asmining progressed.The third shiftwould perform main-tenance and repair functions on the equipment.Huyserstated that the size of the work force at Superior No. 2would be reduced under the planned reorganization, andthat the records of the employees would be reviewed todetermineif theywould be retained, and if so, wherethey would be placed.He stated a list of the crewmem-bers and job classifications would be posted at the minethe following Sunday.The employees who were released were TerryThompson (previously a face boss), Jon McCarty, KylePettyjohn,Norman Simmons, Jim Deeringer, RobertCarr,Rick Fry, Gene Fry, Carl Vinsick, and MikeBingham. All of those released (exceptTerryThompson,who was a supervisor),had signed union authorizationcards;however, not all the miners who signed authoriza-tion cards were released.8S A total of 19 Respondent's employees signed authorization for repre-sentation cards between September 11 and 18, 1986.4 Company records show that JohnLee Jr.lastworked for Respond-ent on or about September 4, 1986.The notice stated that Superior No 2 historically had not operatedefficiently or economically because of lack of preventive maintenance onteh underground equipment,and absenteeism which contributed to alower than possible rate of production8Nine employees (plus one supervisor)were released on September 28,1986Two employees who had signed union authorization cards wereContinued 442DECISIONSOF THE NATIONALLABOR RELATIONS BOARDUnder the reorganization,John D.Lee Sr.became thesupervisor of the "Super Section" (the first shift). How-ever,when Dan Lebo ended his employment with Re-spondent on March 1, 1987, Lee was reinstated to hisformer position of mine superintendent.After about a month,the super section concept wasmodified by Respondent through the creation of a small-er second shift production crew, called the "PeanutCrew," composed of members of the dead work crewand three recalled former employees.The function ofthis crew was to cut,drill, and shoot coal,so that therewould be coal ready to be loaded by the super sectionwhen it reported to work. Eventually, more former em-ployees were recalled, and the "Peanut Crew" evolvedinto a second production shift, although not as large asthe super section.II. ISSUESThe complaint alleges that the Respondent violatedSection8(a)(1) and(3) of the Act, by the following ac-tions:(1)On or about September 12, 1986,Respondent, byitsMine Superintendent Lee, interrogated an employeeabout that employee's union activities.(2)On or about September 12, 1986,Respondent, byitsFace Boss Thompson, threatened to discharge em-ployees because of their activities for and on behalf ofthe Union.9(3)On or about September 12, 1986, Respondent, byitsMine Superintendent Lee, interrogated an employeeabout that employee's union activities.(4)On or about September 15, 1986, Respondent, byitsPresident Huyser, threatened to shut down operationsif employees chose to become represented by the Union.(5)On or about September 15, 1986, Respondent, byitsMine Superintendent Lee, threatened that employeeswould be discharged because their activities for and onbehalf of the Union.(6)On several occasions during the month of Septem-ber 1986,Respondent,by its Face Boss Adcock,threat-ened that employees who sought to become representedby the Union would be discharged,and on one occasionalso interrogated an employee about another employee'sunion activities.(7) In about the middle of September 1986, the Re-spondent,by its Mine Superintendent Lee, threatened todischarge employees because of their activities for andon behalf of the Union.(8) On or about September 20, 1986 Respondent, by itsMine Manager Lebo, stated that an employee was dis-charged because of the employee's union activities.(9)On or about September 20, 1986,Respondent dis-charged its employee Dennis Bregar; on or about Sep-tember 22,1986,Respondent discharged its employeedischarged prior to that date allegedly for absenteeism(Dennis Bregarand Norman Nupp).Eight of the 19 employees who had signed unionauthorization cards were retained by Respondent after September 28,19869 Pursuant to Sec 102.35(h) of the Board's Rules,this allegation of thecomplaint was dismissed upon Respondent'smotion at the conclusion oftheGeneral Counsel's case,because there was no evidence offered tosupport the allegationNorman Nupp;and on or about September 28, 1986, Re-spondentlaid off itsemployees Michael Bingham,RobertCarr,JimDeeringer,EugeneFry,RickFry,JonMcCarty, Kyle Pettyjohn,Norman Simmons, and CarlVinsick,because the employees engaged in union activi-ties and concertedprotectedactivitiesfor the purpose ofcollective bargainingor othermutual aid or protection.A. General Counsel's Theory of the CaseThe General Counsel argues that employees Bregarand Nupp were discharged by Respondent because oftheir activities on behalf of the Union. According to theGeneral Counsel,the reason given by Respondent,exces-sive absenteeism,was pretextual, and was designed toconceal its real, unlawful motivation.The General Coun-sel contends that although Respondent's officials deniedknowledge of Bregar and Nupp's union activities (theevidence,says the General Counsel,indicates that Bregarwas the leading activist at the mine, and Nupp,alone,among all of Respondent's employees, displayed a unionbumper sticker on his car),there is evidence that theyhad such knowledge before Bregar and Nupp were dis-charged. The General Counsel says that the pretextualnature of the discharges is shown by the timing of Re-spondent's alleged concern about absenteeism, which co-incided with the union activities of Bregar and Nupp.According to the General Counsel, particularly dam-aging to the credibility of James Huyser,Respondent'spresident,who denied knowledge of Bregar's union ac-tivities,isthe testimony of Respondent'switness, JoBingham,who testified that she told Huyser of Bregar'sinvolvement with the Union on the day Huyser said hedecided to discharge Bregar.Finally, the General Coun-sel cites the testimony of employee Jon McCarty, to theeffect thatMine Manager Lebo stated that Bregar andNupp were fired in order to discourage employee inter-est in the Union.Counsel for the General Counsel states that he has mettheGeneral Counsel'sburden underWright Line(251NLRB 1083 (1980)) by producing evidence which re-futes the Respondent's claim that Bregar and Nuppwould have been fired for absenteeism notwithstandingtheir union activities.In this regard, the General Counselpoints toMine Manager Lebo's remark to employeeMcCarty, and the fact that Respondent did not takeaction against Bregar and Nupp untiltheywere identi-fied withunion organizing.The General Counsel argues that the restructuring ofthework force in September 1986 was merely a dis-guised effort to permanently reduce the work force. Ac-cording to the General Counsel the one-shift productionunit, the super section,was soon replaced by two pro-duction shifts,the same system used before the reorgani-zation.The second production crew,referred to as the"PeanutCrew,"composed of employees from thesecond-shift dead work crew and was augmented by re-calling laid-off employees.The Respondent, in effect, re-turned to a two-shift coal production schedule, and, inthe process, neglected the dead work.The fact that each of the employees (with the excep-tion of Face Boss Thompson,who was a supervisor) laid SUPERIORCOAL CO.443off on September 28, 1986, had signed an authorizationcard for the Union shows unlawful discrimination, con-tends the General Counsel. The General Counsel con-cludes that the discharge of Bregar and Nupp,and thelayoff of nine other employees who had signed union au-thorization cards, eliminated the first-shiftdead workcrew and decimatedTerryThompson'sproductioncrew.t °According to the General Counsel, union senti-ment was strong on both of these crews.All these factors taken together,suggests the GeneralCounsel, refute any argument by Respondent that itwould have laid off the nine employees notwithstandingtheir union activities or the union organizing activitiesamong the employees. According to the General Coun-sel, the Respondent's announced purpose of creating aone-shift production crew was a sham,and the Respond-ent had failed to show any standard for selecting those tobe laid off, other than according to their union activities.The General Counsel contends that the otherallega-tions of the complaint have been established through thetestimony of various witnesses.According to witness JonMcCarty, on September 12, 1986,Mine SuperintendentLee asked him if he had attended the union meeting. OnSeptember 11, 1986,Lee told Dennis Brear that theunion handbill did not state in it where the employeeswould work next, a comment which the General Coun-sel concludes was not intended as a joke.The GeneralCounsel notes that at the time Lee made the two re-marks, he had been replaced as mine manager by DanLebo,and in that context, Lee's interrogation ofMcCarty and his remark to Bregar could be perceived asan interference with the employees' Section 7 rights anda violation of Section 8(a)(1).According to the General Counsel, Company Presi-dent Huyser, at a meeting of company employees onSeptember 15, stated that he knew of the union organiz-ing effort,and stated that anything which drove up theCompany's costs would make it noncompetitive andcause it to stop sellingcoal.TheGeneral Counsel con-cludes that Huyser's comments were a sophisticated wayof telling his employees tha union organizing woulddrive up costs and force the closure of the mine. Such athreat, says the General Counsel,violates Section 8(a)(1).Allied Products Corp.,220 NLRB 732, 735 (1975).According to the General Counsel, William Adcock,the head of the dead work crew upon which DennisBregar andNorman Nupp worked, t t questioned Bregarabout whether Black(another employee) had signed aunion card, and on another occasion in response to Bre-gar'scomment"unitedwe stand,"Adcockreplied,"unitedwe fall," indicating that the union organizingeffort was placing the employees' jobs in jeopardy.10 According to the General Counsel Respondent had reason to be-lieve that Terry Thompson was sympathetic to the Union because he hadbeen a charging party in a Board proceeding involving a coal mine inIllinois some years before.I I Respondent denied that Adcock was a supervisor or agent, as al-leged in the complaint. The General Counsel asserts, however,that hehad the requisite authority to constitute him a supervisor within themeaning of Sec 2(11) of the Act, and as a supervisor his remarks violatedSec. 8(a)(1) of the Act.B. Respondent'sTheory ofthe CaseRespondent argues that it had little knowledge ofunion activities involving Superior No. 2 and its employ-ees, and did not act on what knowledge it had.Respond-ent denies that it engaged in unlawful interrogation orthreats of discharge,or that it threatened plant closure.Respondent argues that it discharged employees for non-discriminatory reasons, and engaged in a work force re-structure and layoff of legitimate business reasons in anondiscriminatory manner.Respondent contends that there is no evidence thatmanagement was aware that employees at Superior No.2 delayed for 1 hour before going to work on September10, 1986. Respondent agrees that its chief electrician,Hutch Bingham, advised the employees they might befired it theyrefused to go to work, but contends there isno evidence in the record that Bingham relayed this in-formation to anyone in the management of Superior No.2.Further,there is no evidence that Respondent investi-gated what had occurred or attempted to impose anytype of disciplinary action on the employees involved.Respondent denied that any management employeesattended the union meeting in Bussey, Iowa, on Septem-ber 11,1986, or that any management employees werepresent when employees signed union authorization cardsin Bussey on September 11 and 12, 1986.According toRespondent,only Dennis Bregar was present in the minewhen union authorization cards were signed by JeffBeary,Harold Bennett,Rick Fry,andMike Bingham.According to Respondent,Robert Black handed DennisBregar an envelope containing a signed card in the pres-ence of WilliamAdcock,but that Bregar refused to tellAdcock whetherBlack had signed a card. Bregar didoffer a cardto Adcock,who refused it. Bregar did handa card to Jim Chenet in frontof Adcock,and one toMark McKay in front of William Maddison(a face boss).Neither Chenet nor McKay,nor a number of other em-ployees agreed to sign union authorization cards.Respondent argues that the Union did not disclosewho had signed authorization cards to James Huyser,Dan Lebo, or JohnD. LeeSr.Huyser acknowledgedthat he learned of the meeting between union representa-tives and mine employees in Bussey, but he did not knowor inquire about the identities of the employees involved.Mark Wilson,Superior's office manager and safety di-rector, testified that JowWing, an employee, told himthat 80 percent of the employees had signed union au-thorization cards, but that he did not ask Wing who theemployees were or otherwise attempt to discover that in-formation.Mine Manager Dan Lebo testified that Wilson toldhim that 80 percent of the employees had allegedlysigned union authorization cards, but that he did not seeany of the cards, and wondered why the company hadnot been notified of the organizing effort, which he be-lieved was a necessary part of union organizing.In a dis-cussion with Face Bosses Terry Thompson and WilliamMaddison,Lebolearned that the Union was planning tohold a rally with chicken and beer.Mine SuperintendentLee also learned of a union meeting, but he was not toldwho attended the meeting,nor did he ask. 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent argues that the evidence simply is inad-equate to show that Mine Superintendent Lee, MineManagerLebo, orPresident Huyser had any knowledgeof the nature and extent of the union organizingeffort,or who was involved in the distribution of union authori-zation cards,or who had signed them.Respondent does not deny that union handbills weredistributed at the mine, but it does deny that it knewwho was responsible for taping a handbill to the bath-house door or distributing the handbills to employees.Mine Superintendent Lee saw the handbill posted on thedoor, and he knew that Mine ManagerLebo took it offthe door, but he did not know whatLebodid with it. Hedenied talking toLebo orHuyser about the handbill, andhe did not recall talking to the face bosses about it.OfficeManager/SafetyDirectorWilson was aware ofthe Union's organizing effort at the mine in Septemberand the posting of the handbill,but he did not talk toHuyser about it. Lebo testified that after he tore downthe handbill,he told Huyser by telephone what he hadfound,then drove to the main office to give the handbilltoHuyser.t 2Lebo said he had a brief discussion aboutthe matter with Huyser,but that Huyser did not seem tobe overly upset.Huyser said he did not try to discoverwho was involved in the union organizing at the mine,or who had brought the handbill onto company proper-ty.Thus, concludes Respondent,there is no evidence thatRespondent had any knowledge regarding who was en-gaged in handbilling or made any effort to findout.Ac-cording to Respondent,the handbill incident does notdemonstrate a discriminatory motive for any conduct onthe part of Respondent.Respondent argues that the small plant doctrine,Per-manentLabel Corp.,248 NLRB 118 (1980),cannot ap-propriately be applied in this case to establish an infer-ence of knowledge by management of union activity onthe part of the alleged discriminatees.The undergroundportion of the Respondent'smining operation is not con-ducive to contact among employees or management,argues Respondent.An inference of knowledge or em-ployees' union activities is inappropriate, says Respond-ent, unless it can be shown that union activities were car-ried out in such a manner that under normal circum-stances the employer must have noticed them.WhaleMfg. Corp.,108 NLRB1641 (1954).Respondent agrees there were four meetings of em-ployees called by Respondent between August 14 andSeptember 28, 1986.The spokesmen for the Respondentvariously included James Huyser, Randy Luwe, and DanLebo.According to Respondent,the firstmeeting, heldon August 14, 1986, concerned the quality of coal beingproduced.Huyser announced production goals andthreatened to fire anyone caught "shooting the top" or"cutting the bottom,"practices which resulted in mixingdirt or rock with the coal.Huyser testified that he alsosaid that any employee who had more than one excused12 Lebo implicitly denied the testimony of Dennis Bregar,who saidthat he told Lebo that he had taped the handbill to the shower doorLebo testified that he did not have a meeting with the face bosses to de-termine who was responsible,and that as far as he was concerned it didnot matter who did it.absence during a month would not participate in thebonus(a system for financially rewarding employeesbased on productionfor themonth),and that he wouldmake a successof themine or without the employees.Huyser said there was noway ofknowing at that timewhetheran employee's absence was excused or unex-cused,so he directed Mark Wilson to establish a systemof review.At the secondmeeting, on September 5, 1986, held inresponse to a request from employeeJon McCarty andother complained abouthow thebonus was computed.McCarty alsoasked when the employeeswouldreceivebenefits,such as retirement and dental plans, and em-ployees Harold Bennett and RickFry complained aboutthe state of disrepair of the pinner/boltermachine andshuttle cars.At the thirdmeeting, held on September 15, 1986,Huyser introducedMine ManagerLebo.Huyser saidanythingthat droveup costswould havean adverseeffect onthe Company,and that if the employees choseto be representedby a third party, thatwould have anadverse impact on communicationsbetween theemploy-ees and management.Huyser acknowledgedthat he toldthe assembled employees that he was aware of the unionorganizingeffort, andthat it tied his hands as to what hecould say. He admittedthathe went onto say that theonly thingthe Union could do forthe employeesfor cer-tainwas to charge dues, assessments,and levyfines; theUnioncould not guarantee employment,only the Com-pany coulddo that.Huyser said thathe told theemploy-ees that if there was a union, they could not deal directlywith him anymore.At the fourthmeeting, held on September26, 1986,Lebo announced there would be a reorganization of thework forceat Superior No. 2, and that three individualshad been terminated for absenteeism,and a fourth,EugeneFry,would havebeen terminatedhad Leboknownhe hadbeen warned about absenteeism earlier byhis supervisor.Respondent denies thatWilliam Adcockwas a super-visorwithin the meaningof the Act. Adcock lacked theindicia of a supervisor and was not an agent of the Re-spondent.Relying onRossmoreHouse,269 NLRB 1176 (1984),andWestinghouseElectricCorp.,277 NLRB 136 (1985),Respondent argues that an incidentalinquiry bya super-visor about an employee's unionactivityisnot unlawfulinterrogation,where, as here, there is but a single inci-dent ofinterrogationof a well-known union supporterwhich does not tend to restrain,coerce, orinterfere withrights guaranteed under theAct.Respondentcontendsthat the isolated incidents of alleged interrogation in thisrecord didnot rise tothe level ofunlawful interrogation.Further, argues Respondent, the isolatedremarks byJohn D. Lee Sr.andWilliamAdcockwere ambiguousand subject to multiple interpretations,and given theirplain meaning,cannot be characterized as threats of dis-charge.CitingNLRBv.GisselPackingCo.,395U.S. 575(1969),andW & FBuildingMaintenanceCo.,268NLRB849 (1984),Respondent contends that an employ- SUPERIORCOAL CO.445er has a right to express its opinion about a union,"absent threats or promises."Respondent argues that anemployer does not go too far when"it talks about uniondues, fines,assessments and the vagaries of the collectivebargaining process." "Even in the context of a union or-ganizing effort," says the Respondent,"it is not unlawfulfor an employer to make a valid assessment about busi-ness costs and its affect on competition and the survivalof its business as long as those predictions have an objec-tive factual basis."James Huyser, says the Respondent,did not go beyond the bounds of the Act and threaten toclose down operations if the employees chose to becomerepresentedby the Union.Respondent denies that it discharged Bregar or Nuppbecause of their union activities. Instead,both were ter-minated for excessive absenteeism.The General Counsel,says the Respondent,must first make a prima facie show-ing that the employees were discharged because of theemployer's antiunion animus.Only then does the burdenshift to the employer to demonstrate that the employeewould have been discharged regardless of his union ac-tivities.It is the Respondent's position that even if therewas an illegitimate motive for the termination of Bregarand Nupp,the evidence shows that nevertheless their ex-cessive absenteeismwould haveresulted in their termina-tion in any instance.The employer's burden here is onlyto neutralize the prima facie case by asserting legitimatereasons for the discharge.The burden of showing thatthe reasons were pretextual still remains with the Board.NLRB v. Webb Ford, Inc.,689 F.2d 733 (7th Cir. 1982).The General Counsel had failed to meet its burden inthis respect in this case,concludes the Respondent.Respondent further contends that the General Counselhas failed to establish a prima facie case of discriminationconcerning the September 28, 1986 layoff.The GeneralCounsel has provided no evidence that Respondent'sstaffing of the mine after September 28, 1986, was foreither a discriminatory motive or carried out in a dis-criminatory manner.Respondent asserts that it was justi-fied in taking the action it did because of geological, pro-duction,and economic problems. It cannot be faulted,Respondent says, because the attempted remedy did notwork.But, argues Respondent,even assuming that theGeneral Counsel has established a prima facie case, theRespondent only had the burden of going forward withevidence of a legitimate business reason to rebut theprima facie case.Behring Internationalv.NLRB,675F.2d 83(3d Cir.1982).Respondent claims that in thiscase it restructured the work force for legitimate businessreasons; namely, that it did not have enough employeesto properly staff two production shifts, it needed to im-prove the financial status of the Superior No. 2 oper-ation,itneeded to create a separate maintenance crewfor machine repair when the machinery was not in oper-ation,and, it needed to reduce its work force because ofthe loss of the Iowa State University coal contract.Finally,Respondent asserts that the selection of em-ployees to be laid off was not discriminatory,in violationof Section 8(a)(1) and(3) of the Act. Respondent did notknow whichemployees had signed union authorizationcards, and not all employees who had signed the cardswere laid off.Further, says Respondent,President JamesHuyser, who approved the creation of the super shift,did not participate in the selection of employees to staffit.Further,asserts the Respondent,after selection ofthose it considered the best employees,the remainingemployees were notified that their jobs were terminated,as it was not the Respondent's intention to call employ-ees back if the super shift concept worked. But, whenRespondent found that the super shift concept did notwork,itrecalled three employees and created a secondproduction crew called the "Peanut Crew." Gradually,the second production shift was enlarged,andmoreformer employees were recalled,but not in a discrimina-tory fashion,the Respondent insists.Even if it is found that the discharge of Bregar orNupp was discriminatory, these individuals would havebeen laid off on September 28, 1986, anyway, and back-pay should be adjusted to reflect that. If it is found thatthe layoff of September 28, 1986,was in violation of Sec-tion 8(a)(3) of the Act, backpay should be modified toreflect the dates on which the nine employees laid offwere rehired,and that the work week has been changedfrom 6 to 5 days a week.III.FINDINGSAND CONCLUSIONSA. Discharge of Dennis BregarThe complaint alleges that the Respondent dischargedemployee, Dennis Bregar because of engaged in unionactivities and concerted protected activities for the pur-pose of collective bargaining or other mutual aid or pro-tection.The Respondent concedes that it dischargedDennis Bregar on September 20, 1986,but asserts that itdischarged him for nondiscriminatory reasons, specifical-ly, excessive absenteeism.To establish a violation of Section 8(a)(3) and(1), theGeneral Counsel has the burden of proving that the dis-charge was illegally motivated.Hambre Hombre Enter-prises v.NLRB,581 F.2d 204 (9th Cir. 1978). The Gener-alCounsel can meet its burden by either direct or cir-cumstantial evidence.NLRB v. Fort Vancouver PlywoodCo.,604 F.2d 596 (9th Cir. 1979);American Mfg. Assn. v.NLRB,594 F.2d 30 (4th Cir. 1979).In 8(a)(3) cases inwhichthe employer's motive is an issue, the Board hasadopted a two-part test under which the employer willprevail if the discharge would have occurred even in theabsence of protected conduct.Wright Line,251NLRB1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982);NLRB v. TransportationManagement Corp.,462 U.S. 393 (1983). UnderWrightLine,supra,first,theGeneral Counsel must make aprima facie showing sufficient to support the inferencethat protected conduct was a "motivating factor" in theemployer's decision. If the General Counsel meets thisburden,Respondent can avoid a finding it violated theAct bydemonstrating as an affirmative defense by a pre-ponderance of the evidence that its decision would havebeen the same in the absence of the protected conduct.I find that the General Counsel has made a prima facieshowing that Bregar's protected conduct was a motivat-ing factor in Respondent's decision to discharge him. 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe evidence clearly establishes that Dennis Bregarwas one of the leaders, if not the leader, of a union orga-nizing campaign among Respondent's employees at itsSuperior No. 2 coal mine in September 1986. On Sep-tember 10, 1986, Bregar placed a telephone call to EldonPrettyman, an International representative of the Interna-tionalUnion of UnitedMineWorkers of America, whoseoffice is in Pittsburg, Kansas, and informed Prettymanthat there were safety problems at the Superior No. 2coal mine, near Lovilia, Iowa, and the men were consid-ering a wildcat strike.Prettyman arranged to meetBregar in Bussey, Iowa, the next morning. At an earlymorning meeting with Bregar and several other Superioremployees on September 11, 1986, Prettyman gaveBregar campaign material,leaflets,and authorizationcards to pass out to Superior No. 2 employees. t 3 Bregarsolicitedfellow-employees to attend a meeting thatevening with Prettyman at a bar in Bussey, known as theLong Branch.At the meeting, a number of miners em-ployed by Superior Coal Company signed union authori-zation cards. Bregar and other Superior employees metwith Prettyman, and a union organizer named JuniorBishop, early in the morning of September 14, 1986, onMain Street, in Bussey, Iowa. Prettyman returned toBussey on September 17 and 23, 1986, to pick up signedauthorization cards from Bregar.On the morning of September 11, 1986, Bregar passedout union handbills at the mine to the first shift, andtaped a union handbill to the showerhouse door at Supe-riorNo. 2 mine. At various times, he handed out cam-paign materials,suchas unionstickers for theminers'hats and bumper stickers for their cars, to miners em-ployed at Superior No. 2 mine. Both on the premises ofSuperiorNo. 2 mine, and elsewhere, he handed outunion authorization cards to Superior No. 2 employees,and collected signed cards from miners who were will-ing to sign the cards.According to Bregar's testimony, his union organizingactivities did not go unnoticed by the management of Su-periorCoal Company. On September 11, 1986, whileworking underground in Superior No. 2 mine, Bregarheard Mine Manager Dan Lebo ask Jack Adcock, the su-pervisor of the dead work crew upon which Bregarworked,14who had taped the union handbill to theshowerhouse door. Bregar testified that he told Lebothat he had taped the handbill to the door and hadhanded out handbills to the miners. t s's Prettyman advised against a wildcat strike and, in fact,no wildcatstrike occurred.14 Respondent contends that JackAdcock wasnot a supervisor withinthemeaningof the Act. Adcock wasin charge ofthe first-shift deadwork crew There is noevidence that he had theauthority to hire or fire,however,there is evidence that on two occasions he sent miners homefor sleepingon the jobor arriving at work in an intoxicated condition. Ifind that Adcock did not havethe authority to use significant independ-ent judgment in the interest of management in performing any of the su-pervisoryfunctions listed in Sec2(11) of Act Therefore,he cannot beconsidered a supervisor within the meaning ofthe ActHydro ConduitCorp.,254 NLRB 433 (1981),NLRB Y. Security Guard Service,384 F.2d143, 147-148 (5th Cir. 1967).is Bregar also testified that he passed out union campaign materialsand authorization cards to miners in the presenceof Jack Adcock, andreceived a signed authorization card in an envelope from Robert Black, aFour days later, according to Bregar, mine ownerJames Huyser addressed a meeting he had called at themine with the first-and second-shift employees,and toldthe assembled miners they had let him down by callingin outside people.Bregar said he told Huyser that theminers had tried to talk to him(Huyser).Huyser repliedthat his hands were tied,and he would do nothing.Huyser also said that he was not going to talk to Bregaranymore, because Bregar had called in the outsiders.Bregar statedthatduring the morning of September20, 1986, he was summoned from the mine,where hewas working, to Mine Manager Dan Lebo's office.There,Lebo informed him that he was being terminated,and handed him a letter and check in an envelope. Theundated letter, bearing the signature of James E.Huyser,stated that Bregar was dismissed"[d]ue to reported ab-senteeism prior to and after warnings by your supervi-sor." Bregar testified that he had not received any writ-ten or verbal warnings about excessive or missing toomuch work,and, although he had missed work in thepast, he had not been questioned by supervisors about it.According to Bregar,he had missed work on September19, 1986,because he had driven his truck into a ditch onthe way work,and it took him until 4 p.m. that day toget the truck out of the ditch and repair it.It is undisputed that Bregar placed a telephone callthatmorning to Mark Wilson,the safety director andpurchasing agent at the mine, and reported that his truckhad gone into a ditch because of a malfunction. Othertestimony establishes thatMark Wilson frequently re-ceived telephone calls from miners who were reportingthat they would be absent from work for the day.Jon McCarty,a shuttle car driver on the first produc-tion shift, supervised by Face BossTerryThompson, tes-tified that the day after Bregar was fired (Bregar wasdischarged on Saturday,September 20, 1986),he spoketoMine Manager Dan Lebo about his own situation.Lebo told McCartythat he was not going to be termi-nated.In the course of the conversation,Lebo said itwas his understanding with Jim (Huyser), that they feltthat by getting rid of Bregar that would calm the prob-lems with the Union around the coal company. t aAccording to Bregar's testimony,on September 9,1986, he was in attendance when the first and secondshiftsmet with James Huyser, the mine owner,outsidethe showerhouse at Superior No. 2 mine. Bregar testifiedthat he complained to Huyser that the roof bolter ma-chine was not working properly, and in response Huysersaid he would look into it.Bregar also asked about apromised pay raise to $11 per hour, to which Huyser re-sponded there would be no raises.Bregar stated that on the morning of September 10,1986, the firstshiftdelayed going underground for aboutan hour the start of their shift,while they discussed theminer also inAdcock'spresence,although,according to Bregar, he re-fused to confirmto Adcockwhat the envelope contained.16 Nevertheless,despite Lebo's assurances,Jon McCartywas one ofthe employees discharged or laid off on September 28, 1986. He returnedto work at Superior No.2 mine on January7, 1987. SUPERIORCOAL CO.447possibility of a wildcat strike. 17McCarty tried to getMark Wilson to call Huyser to arrange a meeting, butWilson refused.Bregar testified that he said that maybethe only way they could get satisfication was throughthe Union,and he said he would call Eldon Prettymanthat night.He stated that the men went below at 8 a.m.(an hour late).The only supervisorpresent was HarrisonBingham, the chiefelectrician.18The evidence presented by counsel for the GeneralCounsel in his case in chief is sufficient to meet hisburden underWright Lineor establishing a prima faciecase that Dennis Bregar's protected conduct was a moti-vating factor in the Respondent's decision to terminatehis employment.It is clear from the testimony offered by counsel forthe General Counsel, that James Huyser, the owner ofSuperior Coal Company,was opposed to unionization ofthe miners employed at the Superior No. 2 mine. It isalso clear that Dennis Bregar was a leader, if not theleader, of theunion organizingeffort underway at theSuperior No. 2 mine, a fact which both James HuyserandDan Lebo,themine manager,knew.AlthoughJames Huyser gave absenteeism as his reason for termi-natingBregar,the circumstancesof theterminationstrongly indicate that absenteeism was only a pretext, in-tended to hide a real reason, which was to break theunion organizing effort by intimidating the employees.Supporting this conclusion,Huyser acted rapidly andpersonally,terminating Bregar the day after an absencefrom work,without affording to Bregar any opportunityto explain why he was absent. The inference to be drawnhere is that Huyser did not care why Bregar was absent,only that he was absent,and that could be used as anexcuse to terminatehim. Atleast in so far as the case inchief presented by the counsel for the General Counsel isconcerned,the remark by Mine Manager Dan Lebo thathe and Huyser felt that getting rid of Bregar would calmthe problem with the Union around the mine is strongevidence of Respondent's illegalmotive in dischargingDennis Bregar.The Respondent offered considerable testimony in aneffort to demonstrate that its decision to terminateBregar would have been the same in the absence of Bre-gar's protected conduct.I find that the Respondent hasfailed to meet that burden by a preponderance of the evi-dence, as required underWright Line.James Huyser testified that he was concerned aboutlow production at the Superior No. 2 mine in August1986,and that he called a meeting of the employees onthe first and second shifts to discuss with them the poorquality of coal coming from Superior No. 2 and absen-teeism.Huyser testified(with corroboration by numerouswitnesses)that he told the assembled miners that miners17 There is no evidence that the management of Superior Coal Compa-ny was aware of the 1-hour delay by the first shift in going undergroundon September 10, 1986,or, even assuming that they were aware of it,there is no evidence that management took any action against any of theminers involved.18 Ronald Bregar,Dennis Bregar'sbrother, testified thatHarrisonBingham was at the Long Branch Bar during the union meeting on Sep-tember 11,1986 There is no evidence in the record that Bingham report-ed either incident to any other management official of Superior CoalCompany.who had more than one unexcused absence during amonth would be ineligible to participate in the monthlyproduction bonus(elsewhere stated to amount to asmuch as $300 per miner per month).Huyser admittedthat at that time there was no way to tell from companyrecords whether a miner's absence was excused or unex-cused.To cure that,Huyser testified,he directed MarkWilson, the safety director and purchasing agent, to do areview whenever miners called in an absence.According to Huyser, Mine Superintendent John LeeSr. told him in August that he (Lee) had warned Bregarabout his attendance.Huyser characterized Bregar's at-tendance as "very, very,very bad."Huyser testified that he met again with his employeeson September 5, 1986, at the request of employee JonMcCarty, at which time there was a discussion concern-ing how the bonus was computed, and the state of main-tenance of some of the mine machinery.According to Huyser, he first had an indication thatthe employees at the Superior No. 2 mine were seekingrepresentation by the United Mine Workers of Americawhen Mine Manager Lebo came to his office at IowaCoal Mining Company and delivered a crumpled UMWflyer which Lebo said he had found taped to the shower-house door at the mine.Huyser testified that Lebo didnot identify the employees involved.According to Huyser,after first contacting someone tofind out what he could legally do to protect the compa-ny, he met with the employees of Superior No. 2 on Sep-tember 15, 1986(possibly September 16), at the mine.Huyser stated that he told the assembled miners that hewas aware of the union organizing effort, and that it tiedhis hands somewhat as towhathe could say to them.But, he testified,he told them he could explain somethings that unions could or could not do for them. Hestatd that unions could charge dues and assessments, butthey could not guarantee a paycheck or employment. Hetestified that he told the miners that Superior Coal couldwrite their paychecks and guarantee some security inemployment. He added that he could not deal directlywith the employees anymore.Huyser also told theminers that the coal business was competitive,and any-thing which drove costs up would put the mine in a non-competitive position,and if he could not sell coal at aprofit, he would not sell coal.Huyser admitted that prior to discharging DennisBregar, he had not personally discharged any employeeof Superior Coal. According to Huyser, that was JohnLee Sr.'s responsibility.Huyser acknowledged that hemade the decision to discharge Dennis Bregar on Sep-tember 20, 1986. He said Lee was working nights andwas not around; however, he stated that Lebo couldhave terminated Bregar.Huyser said he did not knowwhy he did it himself.According to Huyser,he terminated Dennis Bregarbecause he had a bad attendance record,an on the previ-ous Friday,instead of coming to work,he had been run-ning around the town of Bussey. He learned of this, hesaid,through a telephone call fromMary JoannBingham,the wife of one of Superior Coal Company'semployees(ChiefElectricianHarrison Bingham), who 448DECISIONSOF THE NATIONALLABOR RELATIONS BOARDhad called him around noon and reported that she hadseen Bregar coming from the Long Branch Saloon with"a bunch of guys."Huyser testified that he called Mark Wilson at themine, and Wilson reported that Bregar had called in andstated that his truck was in the ditch and he could notcome to work.Huyser stated he called M.J.Bingham,and asked her to come to his office,which she did thatafternoon.She told the same story as before,19 and afterthat,Huyser made out a termination notice for Berger.Huyser stated that he contacted Dan Lebo, and instruct-ed him to come to Huyser's office to pick up Bregar'stermination notice and final check.According to Huyser,John Lee Sr. had told him in August that he had warnedDennis Bregar about his attendance.In his testimony,Huyser said there were no writtenrules concerning attendance in existence in August, andhe did not know if there were any in September. He ac-knowledged that he did not personally ask Bregar for anexplanation for his absence that day. He stated he hadnever discussed Bregar's attendance with Jack Adcock(supervisor of the day-shift dead work crew of whichBregar was a member).Huyser denied that he had madeany effort to find out who had brought the yellow unionhandbills on the mine property.He stated that he did notinstructLebo to findout anything more about Bregar'sabsence on September 19, 1986.20Huyser testified that at the time he fired DennisBregar, he did not know that Bregar had been involvedin the union organizingeffortat Superior No. 2 mine,and he did not know if Bregar was sympathetic to theUnion.Huyser stated that he learned of the meeting be-tween Superior No. 2 employees and the Union aboutthe time it happened;however, he did not know thenames of the employees who had attended,and he didnot interrogate anyone to find out how far the union or-ganizing campaign had gone, or how many employeeshad signed cards or were sympathetic to the Union.Mark Wilson,the safety director and purchasing agentfor Superior Coal Company(whose office was at the Su-perior No.2 mine),testified that daily attendance recordswere filled out by the face bosses and then turned overto him. He said that James Huyser had reviewed compa-ny attendance records, which he kept, on occasion, mostrecently in August 1986. According to Wilson, Huysercommended on that occasion on the attendance ofDennis Bregar, Jim Deeringer,and Philip Maddison. Ac-cording to Wilson,Mine Manager Dan Lebo looked atthe attendance records after his arrival on September 9,1986.Wilson acknowledged that the attendance recordsdid not reflect whether an absence was excused or unex-cused,but,Wilson said,after one of Huyser'smeetingswith the miners(inAugust or September), he tried tokeep a note of when miners called in. Wilson admittedthat the company did not have a formal attendancepolicy until November of December 1986. Wilson deniedthat he had participated in the decision to terminateDennis Bregar.Wilson testified he did not see who putup the union handbill on the showerhouse door, andmade no effort to find out, although he admitted beingcurious to a degree(Wilson stated he did not learn whoput up the handbill until several days before the trial ofthis case).Wilson stated that an employee named JoeWing told him that 80 percent of the miners had signedunion authorization cards.The conversation took placeeither a few days before or after September 28, 1986, inthe showerhouse at Superior No. 2 mine.Wilson testifiedthat he did not ask Wing who the miners were, and hedid not tell anyone else what Wing had said.21Dan Lebo testified that he is a graduate engineer, andthat he operated his own coal mine consulting businessfor over 4 years prior to September 1986, during whichtimehe had performed work for Superior Coal Companyin connection with the design and layout of Superior No.1and Superior No. 2 mines.On September 4 and 5,1986, he was contacted by James Huyser and RandyLuwe, vice president and chief geologist of Iowa CoalMiningCompany (of which Superior Coal Company wasa wholly owned subsidiary),about a position at SuperiorNo. 2. He accepted the position of mine manager, andstartedwork on September 9, 1986. His responsibilitieswere to increase production,reduce costs, and increaseprofitability.He replaced John Lee Sr. as the person incharge of day-to-day operation of the Superior No. 2mine.According to Lebo, between 8 and 9 a.m., on Septem-ber 11 or 12, 1986, he saw a union handbill taped to theshowerhouse door at Superior No.2 mine.He stated thathis reaction was "here we go again,"referring to anothercompany at which he had worked, where the same thinghappened.He stated he was concerned because hethought the union organizing campaign there had diluteda lot of management effort and time, and at Superior No.2 management had enough to worry about as it was. Al-though he was concerned about the situation,Lebo testi-fied, he made no effort to find out who had distributedthe flyer. As for the flyer, he tore it down, stuck it in hispocket, and went to his office, where he called JamesHuyser and reported what he had found. Subsequently,he drove to Huyser's office at the Iowa Coal MiningCompany, and turned over the handbill to Huyser. Lebostated that Huyser did not seem upset.Lebo acknowledged that he had discussed the union-ization campaign with Face BossesTerryThompson andBilly Joe Maddison,and that from Thompson,he learnedthere was going to be aUMWArally in the near future.He denied that he tried to find out through the face19 Huyser said he asked M. J Bingham to come to his office becausehe wanted to be sure of the circumstances under which she saw BregarShe said she saw Bregar coming out from behind the Long BranchSaloon with several guys.Huyser said he told M. J. Bingham it occurredto him that Bregar should have been at work.Huyser said he asked M. J.Bingham if she had seen Bregar's car in the ditch20 Huyser stated that he thought that if Bregar could ride around withhis buddies in a vehicle,he certainly could come to work.21Wilson's professedlack of knowledgeconcerning the union organiz-ing campaign contrastssharply with testimony by Carlton Vinsick. Vin-sick stated that in a conversationwithWilson which tookplace about aweekafter theSeptember28, 1986 reorganization(Vinsick wasreleasedas an employeeof Superior Coal Company), Vinsick disclosed to Wilsonthat he hadsigned a union authorizationcard.Wilson replied that "heknew just about everybody who did sign a card " SUPERIORCOAL CO.449bosses who had distributed the handbill,or who was in-volvedin the union organizing campaign.Lebo stated he heard from Mark Wilson that 80 per-cent of the employees had signed union authorizationcards.He stated that he wondered if that was so, whythe Union had not notified the Company.Lebo stated that he did not participate in the decisionto fire Dennis Bregar.He stated that Huyser had toldhim that Bregar and Ronald Nupp had been warnedabout their attendance records, and the next absencewould be cause for their termination.22 Lebo stated thatHuyser toldhim in personthatBregar was going to befired after Bregar missed work on September 19, 1986.Lebo stated that he did not ask Bregar why he had beenabsent, because the reason was unimportant;Bregar'swork record was spotty, and the president of the compa-ny had said that he would be fired if he had one moreabsence.John Lee Sr. testified that he was the superintendentof Superior No. 2 until September 28, 1986,when thework force was reorganized.After that he was a faceboss, until he resumed his position as mine superintend-ent in early 1987.Lee stated that he saw the union hand-bill attached to the showerhouse door, as did Dan Lebo.He stated that he did not know what Lebo did with thehandbill.23Lee stated that he did not know who wasdistributing the handbills, or who put the handbill on theshowerhouse door.He acknowledged that he saw an-other handbill of the same kind on the floor inside theshowerhouse,and that he said to Joe Bregar(the brotherof Dennis Bregar),"well, babe, they didn't say nothingabout where we're going to work next."Lee stated that during that time(September 1986) hesaw no other evidence at the mine of union organizing,such as stickers on employees' hats, or bumper stickers.He said Jon McCarty told him there was going to be aunion meeting in Bussey,but he told McCarty that hewas not going to attend.According to Lee, he had terminated four miners forabsenteeism while Superior No. 1 was in operation. Theywere Norman Nupp(subsequently rehired),Jim Ricka-baugh Jr., Billy DeRaad, and John Gall.Lee stated that sometime in August,James Huyserasked him about Dennis Bregar, Norman Nupp,and JimDeeringermissingwork.Lee testified that he toldHuyser that he had talked to the employees about it, andthought they were doing better.24 Lee denied that he22 Lebo stated that Huyser had told him that John Lee Sr.had warnedBregar and Nupp that their next absence would be cause for terminationAccording to Lebo that conversation with Huyser had taken place earlierin the week that Bregar was fired, or late in the week before.Lebo saidthat the name of John Lee Jr. and Eugene Fry came up in the conversa-tion, and Lee was to be terminated when Lebo saw him. (Company at-tendance records show that John Lee Jr.worked last on September 4,1986.) Lebo stated that he deferred terminating John Lee Jr.until Sep-tember 23,1986, because he was the son of John Lee Sr.and in deferenceto the father,Lebo"wanted to do it like a gentleman."Lebo made thetermination of John Lee Jr. effective September 13, 1986.23 Lee denied talking to Lebo or Huyser about the union handbill.24 According to Lee,in the summer of 1986, there were a few mentaking days off, including Mike Bingham, Dennis Bregar,Norman Nupp,James Deennger,Mike Carter,and Philip W. Maddison. Lee said othersof these employees were warned,in addition to Bregar,Nupp, and Deer-inger.had recommended the termination of Bregar or Nupp, orhad participated in the decision to terminate them, oreven knew about their terminations until after the fact.Mary Joann Bingham,the wife of Harrison Bingham,chief electrician of Superior Coal Company,testified thataround 11:15 or 11:30 a.m.,September 19, 1986,she sawDennis Bregar driving a pickup truck(matching the de-scription of Bregar's pickup truck)in an alley behind theLong Branch Bar in Bussey.25 She stated that she calledfor Bregar to stop, and that when he did, she asked himfor someUMWAstickers,which he gave her.26 Mrs.Bingham stated that she knew Bregar had UMWA stick-ers and caps,because other people had gotten them fromhim.According to M. J.Bingham,earlier that day she hadmade an appointment to see James Huyser that afternoonat his office at Iowa Coal Mining Company.27 She saidthat her purpose was to obtain permission for her son totake pictures of the mine and"to visit."She said she hadsome ideas concerning absenteeism at the mine whichshe wanted to tell Huyser.M. J. Bingham stated that she brought up the subjectof Dennis Bregar while meeting with Huyser during theafternoon of September 19, 1986.Also present,in addi-tion to Huyser,was Dan Lebo. She said that she toldHuyser that she had seen Dennis Bregar and talked tohim (that day), and asked if he was not supposed to beworking. She also told Huyser she had received UMWAstickers from Bregar.M. J. Bingham stated that she didnot think that Huyser said anything about the unionstickers,and neither Huyser nor Lebo said anythingabout the Union while she was an Huyser's office.M. J. Bingham statedthat she hada longstanding ar-gument with Dennis Bregar concerningthe Union. Shestated that Bregar was very prounion,but she did notwant to see the workers at Superior No. 2 organized.She stated that she did not believe the Union could orga-nize enough people to succeed in Iowa.According toM. J. Bingham,her hobbywas doing research on coalmining in Iowa, and she expected to make a presentationat a local college on May 1, 1987.Counsel for the General Counsel called Dennis Bregaras a rebuttal witness.Bregar denied that his truck was indowntown Bussey before noon on September 19, 1986.He acknowledged that he had given bumper stickers toM. J. Bingham,at her request,but said that the incidenthad taken place 2 or 3 days earlier.The issuehere isnot whetherDennis Bregar's absencefrom work was excused or unexcused. Nor is the issuewhether or not Dennis Bergar actually drove his truck25 M. J.Bingham testified that she was the former owner of the LongBranch Bar, and that she had employed Dennis Bregar as a bartender forabout 10 months.She stated that she had known Bregar for 25 to 30years26 M J Bingham said that she did not tell Bregar why she wanted thestickers,but, in fact,she wanted them to use in playing a joke on anotherperson.27 M. J.Bingham stated she had known Huyser to 5 or 6 years, andthat she had met him while working for McConville Coal Company. Shestated that she had never been employed by Huyser,but, on occasion,had used her truck to pick up parts from out-of-town for the Huyser'smining operations On those occasions,Huyser paid her travel expenses. 450DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDinto ditch on September 19, 1986, as he claimed.Rather,the issue is whether or not James Huyser used Bregar'sabsence from work on September 19, 1986, as a pretextto cover up his real motive in terminating Bregar, whichwas to get rid of Bregar because of his union organizingactivities.It is clear from the record that there were three peoplewho played pivotal roles in the dismissal of DennisBregar.Two of theseindividuals were James Huyser, theowner of Superior Coal Company,and Dan Lebo, themanager of Superior No. 2 coal mine.The thirdindivid-ual was Mary Joann Bingham,who was not an employeeof Superior Coal Company,although she was personallyacquainted with James Huyser, and is the wife of Harri-son Bingham,the chief electrician at Superior No. 2mine.M. J. Bingham,itappears,made it a point to bringto James Huyser's attention Dennis Bregar's absencefrom work on September 19, 1986,and his involvementin the union organizing campaign at the Superior No. 2mine.Two things are apparent from the testimony of thesethree individuals.First, each of them was personally op-posed to the United Mine Workers organizing the work-ers at the Superior No. 2 mine and, second,their testimo-ny concerning the events leading to the termination ofDennis Bregar is inconsistentand contradictory.I find from the record as a whole, and his demeanor asa witness,that James Huyser's testimony concerning hismotive for terminating the employment of Dennis Bregarisdisingenuous.Huyser's claim that he terminated Bre-gar's employment for excessive absenteeism,after thelatter had been warned,and without any knowledge thatBregar was involved in union organizing activities at Su-perior No. 2 mine, is contrary to the weight of the evi-dence, and is unbelievable.The timingof the termination,alone, suggests thatBregar's protected activities and his termination wereconnected.Huyser personally terminated the employ-ment of Dennis Bregar, whose union organizing activitieswere openly conducted and well known among theminers and in the community,approximately 5 days afterameeting which he called with his employees, duringwhich he made clear that he opposed unionization of thework force at the Superior No. 2 mine.Other persuasive evidence further establishes thatHuyser's termination of Bregar for excessive absenteeismwas a pretext which Huyser seized upon to get rid ofone of the leaders,if not the principal leader, of theunion organizing effort at the Superior No. 2 mine.First,Huyser had never in the past personally termi-nated any employee at either of the Superior mines.Huyser stated that function was a responsibility of JohnLee, the mine superintendent. Huyser could offer nogood reason why he acted personally in Bregar's case.At onepoint he stated that he acted because Lee wasworking nights,then he stated that Dan Lebo could havedone it. Finally,Huyser said he did not know why hedid it.Second,Huyser acted precipitously,without givingBregar any opportunity to submit his explanation for hisabsence from work on September 19, 1986.Huyser ad-mitted that he first learned of Bregar'sabsence fromMary Joann Bingham,who, according to Huyser,placeda telephone call to him on that date to report that shehad seen Bregar in downtown Bussey.Huyser calledMark Wilson at the mine, and learned that Bregar hadreported that he could not get to work because he haddriven his vehicle into a ditch.Huyser then had M. J.Bingham come to his office to verify that she had seenBregar in Bussey,and proceeded to prepare Bregar's ter-mination papers.The clear inference to be gained fromthe mannerinwhich Huyserhandled Bregar's termina-tion is that Huyser was simply looking for an excuse tofire Bregar, and seized on the latter's absence from workon September 19, 1986, as the excuse for which he hadbeen looking.Clearly,Huyser did not care why Bragerwas absent from work.The fact that he was absent wasall that mattered.Third,contrary to James Huyser's testimony that atthe time he terminated Bregar, he did not know that thelatterwas involved in the union organizing campaign,the evidence overwhelmingly shows that he did know.Huyser acknowledged thathe firstlearned of the unionorganizing campagign on the day it started,September11, 1986, from Dan Lebo, who brought Huyser a copyof a union handbill which Lebo found attached to theshowerhouse door at the mine.Regardless of whether hefound out that Dennis Bregar was involved in the unionorganizing campaign before September 19, 1986, Re-spondent'sown witness,Mary Joann Bingham testifiedthat she told Huyser on September 19, 1986, that she hadobtained a union bumper sticker from Bregar.Also tending to show knowledge by Huyser of Bre-gar's union activities is Bregar's testimony that he toldDan Lebo on September 11, 1986, that he had posted theunion handbill on the showerhouse door, and JonMcCarty's testimony that Lebo told him after Bregar'sterminationthat it was Lebo'sunderstandingwith JimHuyser that if they got rid of Dennis Bregar, that wouldcalm the problemswith the Unionaround the mine. Ifind the testimony of Dennis Bregar and Jon McCarty tobe credible.Conversely,IfindDan Lebo's testimonythat he did not attempt to find out which employeeswere involvedin the union organizing campaign to beincredible,especially in view of his negative view of theeffect unionization of miners has on the operation of coalmines.Further, I find it incredible thatifLeboknew whichemployees were involved in the union organizing cam-paign,he would withhold that information from his em-ployer, James Huyser.Indicativeof Lebo's lack ofcandor in his testimony concerning his knowledge ofwhich mine employees were involved in the union orga-nizing campaign,Lebo gavethe impression in his testi-mony that he had nothing to do with the decision to ter-minate Bregar, other than to carry out the orders ofJames Huyser.In fact,Lebowas involved in the termi-nation of Bregar at a much earlier stage than he admit-ted.Respondent'switness,Mary Joann Bingham,testi-fied that Lebo was present in Huyser's office when shemet with Huyser during the afternoon of September 19,1986, and reported his absence from work and the factthat she had obtained union bumper stickers from him. SUPERIORCOAL CO.451M. J. Bingham had no evident motive to falsely testifythat Lebo was present;accordingly I credit her testimo-ny on this point.I find that Lebo's lack of candor on thispoint in this testimony reflects adversely on his overallcredibilityas a witness in this case.Fourth,Respondent'sclaim that Dennis Bregar waswarned that he would be fired if he had another unex-cused absence from work in not supported by the record.To begin with, Respondent had no work rule prior toSeptember 19, 1986, which,as part of a disciplinaryscheme, defined what constituted an excused or unex-cused absence.Further, even if such a rule did exist, it isnot possible to tell from Respondent's attendance recordswhether a particular employee's absence on a particulardate was excused or unexcused,or for that matter, whatthe reason for the absence was. Finally,inAugust 1986,John Lee told James Huyser that he had talked toDennis Bregar and several other employees who hadmissed more days of work most of the other employees,and he thoughttheywere doing better.Nothing in Lee's testimony,however, indicates thatanything was said to Bregar and the other employees tothe effect that they would be fired if they had anotherunexcused absence.In fact, Respondent's records indi-cate that Dennis Bregar missed work during the weeksending August 23, 1986;August 30 1986;and September6, 1986;yet no action was taken by Respondent to termi-nate his employment because of any of these absences.The only thing that had changed whenBregar missed aday or work on September 19, 1986, was that he hadbecome involved in a union organizing campaign. Then,belatedly, he was terminated for excessive absenteeism.The connection between his termination and his protect-ed activities is evident.Fifth,the termination of Dennis Bregar for excessiveabsenteeism constituted disparate treatment.AlthoughJohn Lee Sr. had terminated the employment of severalminers working at the Superior No. 1 mine in 1985, be-cause of absenteeism,no one working at the SuperiorNo. 2 mine between January 1986 and September 19,1986, had been terminated for that reason,although therewere a number of miners,in addition to Dennis Bregar,who accumulated a substantial number of days absentfrom work.Among those was JohnLee Jr.,who wasabsent from about September 5, 1986,until he was termi-nated on September 23, 1986, after Dennis Bregar's ter-mination on September 20, 1986.The Respondent clearlycondoned the repeated absence of some of its employees,even after absenteeism was identified as a problem inhib-iting the achievement of desired production goals. Thesudden reversalof the policy ofcondoning absence start-ed with the peremptory dismissal of Dennis Bregar, nodoubt because he had become a problem for Respondentby his union organizing activities.The comparison of thetermination of Dennis Bregar,initiated on the day of hisabsence,withthe terminationof John Lee Jr.,on Sep-tember 23, 1986,after an absence of approximately 18days, convincingly illustrates the disparity in the treat-ment of Dennis Bregar.Two of Respondent'skeywitnesseswere JamesHuyser and Mary Joann Bingham. There are substantialinconsistencies and contradictions in the testimony ofthese two individuals.And, to complicate matters fur-ther,Dennis Bregar's rebuttal testimony substantiallyconflicts with the testimony of M. J.Bingham.For ex-ample, Huyser testified that he received a telephone callfromMrs.Bingham at about noon on September 19,1986,duringwhichshe reported seeing Dennis Bregar inBussey.Later that afternoon according to Huyser, heasked M. J. Bingham to come to his office at Iowa CoalMining Company to. confirm her story, which she did.Huyser made no mention of any discussion with Mrs.Bingham concerning permission for her son to take pho-tographs of the Superior No. 2 mine, or of any discus-sion concerning Bregar's union activities.Neither, forthat matter, did he mention thatDan Lebowas present.M. J. Bingham,on the other hand,testified that she tele-phoned Huyser during the morning of September 19,1986, before she saw Bregar in Bussey,and made an ap-pointment to see Huyser at his office that afternoon inorder to obtain approval for her son to take photographsof the mine.Itwas during the afternoon meeting, shesaid,that she brought up seeing Dennis Bregar in down-town Bussey that morning,and mentioned she had ob-tained union bumper stickers from him. She also testifiedthatDan Lebo was present during the conversation.Bregar, for his part, stated he did not have his truck inBussey between 11 a.m. and noon,because it was stillstuck in a ditch,and he gave Mrs. Bingham the bumperstickers 2 or 3 days before September 19, 1986.There is no way to reconcile the testimony of thesethree witnesses,or to ascertain,with any degree of cer-tainty,which,if any of them,was wholly truthful in hisor her testimony.However,Ifind it unnecessary to thedisposition of this case fo fully resolve the conflicts inthe testimony of the three witnesses. There is no disputethatHuyser first learned of Dennis Bregar's absencefrom work on September 19, 1986,from M.J.Bingham,and that she visited his office during the afternoon ofthat day. Thereisnodispute thatM. J. Bingham ob-tainedunion bumper stickers from Dennis Bregar,whether on September 19, 1986,or earlier.I credit M. J.Bingham's testimony that she told Huyser both thatBregar was not at work and that she had obtained theunion material from him.I also credit her testimony thatDan Lebo was present during her conversation withHuyser that day. I can discern no reason for M. J.Bingham to lie in this regard about what she toldHuyser. The question of when she obtained the unionmaterial from Bregar and whether or not he was drivinghis truck between 11 a.m. and noon in downtown Busseyis immaterial.There is no dispute that he was in Busseyat that time, and not atworkat Superior No. 2 mine, ashe was supposed to be.His reason for missing work onSeptember 19, 1986, is not an issue in this case, and hadno bearing on whether his rights under Section 7 of theAct were violated. The relevant issue are why Respond-ent terminated Bregar, andwhether ornot Respondent'smotive violated Bregar's Section 7 rights.Accordingly, based on the record and the demeanor ofthewitnesses,Ifind that Respondent violated Section8(a)(3) and(1) of the Act bydischarging Dennis Bregaron September 20, 1986.The Respondent has failed to 452DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdemonstrate that it would have taken the same actionagainst Bregar in the absence of his engaging in unionactivities.The General Counsel has proven by a prepon-derance of the evidence that the Respondent was moti-vated by antiunion animus and discharged Dennis Bregarbecause he had engaged in protected concerted activities,specifically,because he was involved in union organizingatRespondent's coal mine known as a Superior No. 2.The discharge of Dennis Bregar on September 20, 1986,interferedwith, restrained,and coerced him in the exer-cise of rights guaranteed by Section7 of the Act.B. Dischargeof Norman NuppThe complaint alleged that the Respondent dischargedits employee,Norman Nupp,on September 22, 1986, be-cause he had engaged in union activities and concertedprotected activities for the purpose of collective bargain-ing or other mutual aid or protection.The Respondentconcedes that that it discharged Nupp on September 22,1986, but asserts that it discharged him for nondiscrim-inatory reasons,specifically,excessive absenteeism.The lawapplicable to resolving the allegation involv-ing Norman Nupp's discharge is the same as a law setout above in connection with the allegation involving thedischarge of Dennis Bregar.Ifind that counsel for the General Counsel has madethe requisite prima facie showing that Norman Nupp'sprotected conduct was a motivating factor in Respond-ent's decision to terminate his employment on September22, 1986.Although Nupp was not a leader in the union organiz-ing campaign at Superior No. 2 in September 1986, hewas the only miner employed by Superior No. 2 who ad-vertised his prounion sympathies by displaying a UMWAbumper sticker on the vehicle he drove to and from themine, and parked in the mine parking lot. According toNupp, he signed a union authorization card at the LongBranch on September 11, 1986, and on September 17,1986,he attached a UMWA bumper sticker, whichDennis Bregar had given to him,to the back bumper ofhis vehicle.Nupp stated that he put the bumper stickeron his car while it was parked beside the showerhouse inthe Superior No. 2 parking lot. According to Nupp, afterhe had finished putting the UMWA bumper sticker onhis car, Dan Lebo walked by, and,inNupp'sopinion,"looked funny" at him "with his eyes."Nupp testified that he had car trouble on September20, 1986,and made no effort to get to work.28 He wasnot scheduled to work on September 21, 1986 on Sep-tember 22, 1986,his next schedule workday, after work-ing in the mine for about an hour, he was summoned toDan Lebo's office.29Nupp testified that Lebo told himthat he was terminated because he had missed too muchwork, and they wanted employees to be there every day.Lebodid not ask Nupp why he had missed work on Sep-28 Nupp did not call the mine to report his absence.According toNupp,he lived in his car, and did not have a telephone29Mark Wilson came into the mine in a golf cart,and transportedNupp out of the mine to Lebo's office.tember 20,1986; in fact Nupp said absolutely nothing toLebo onthat occasion.30Nupp admitted that he had missed 4 days of workaround Labor Day 1986, and when he returned to workon September 2, 1986,John Lee Sr. asked him if he hadgotten lost.Nupp replied,"Yea." Lee responded that ifhe got lost again,just stay lost. However,Nupp missedwork on September 12 and 13, 1986, because of car trou-ble.When he told Lee that he had been working on hiscar, Lee told him to go to work.31Jon McCarty testified that during the morning of Sep-tember 21,1986, the day after Dennis Bregar had beenfired, he asked Dan Lebo whether he was going to beterminated for absenteeism,also.Lebo stated,"no," andstated that McCarty had not missed that much work. InresponsetoMcCarty'squestion if absenteeism was thereason for Bregar's termination, Lebo stated that it washis understanding from James Huyser that getting rid ofBregar "would calm the problems with the union downaround the coal company."Later that morning, McCartyhad occasion to go to Hutch(Harrison)Bingham's shopfor parts. There he overheard a conversation betweenLebo and Mark Wilson concerning the bumper sticker orNupp'scar.According toMcCarty,Lebo said hethought that Nupp was involved with the Union, too.Norman Simmons, a miner employed at the SuperiorNo. 2 mine, testified that over a period of several dayshe saw a UMWA bumper sticker on the back bumper ofNupp's car.Ronald Bregar,thebrother of DennisBregar, testified thatNupp put theUMWA bumpersticker on his car about a week before he was fired.I find the evidence presented by counselfor the Gen-eral Counsel in his case in chief is sufficient to meet hisburden underWright Lineof making a prima facie show-ing that Norman Nupp's protected conduct was a moti-vating factor in the Respondent'sdecision to terminatehis employment.As noted previously, the evidence clearly shows thatJames Huyser and Dan Lebo were opposed to unioniza-tion of the miners working at the Superior No. 2 mine.Norman Nupp advertised his support for the Union bydisplayinga UMWA bumpersticker on his car, some-thingwhich no other miner employed at the SuperiorNo. 2 mine did. There is credible evidence from which itcan be inferred that Dan Lebo saw the UMWA Bumpersticker on the rear bumper of Nupp's car,and credibleevidence that he was overheard stating that Nupp wasinvolved with the Union. The timing of Lebo's remark,made the day after Dennis Bregar had been discharged,because of his union organizing activities,according toLebo's statement to Jon McCarty, and the day beforeNupp was terminated, supports the inference that Nuppwas also discharged because of his participation in unionorganizing activities.Nupp's sudden discharge,ostensiblyso Nupp testified that on September 21, 1986,his brother, Joe Nupp,told him that he had heard a rumor from Hutch(Harrison)Bingham, thatNorman Nupp was going to be fired.31 Nupp acknowledged that he had been terminated as an employee atSuperior No I in 1985 by John Lee Sr.for absenteeism. He was rehired,missed work,and was laid off in October 1985 He was rehired by Lee,on a temporary basis, in July 1986, to work at Superior No. 2 SUPERIORCOAL CO.453for absenteeism,which had been condoned by the em-ployer earlier in the month of September,indicates thatabsenteeism was no more than a convenient pretext, andthat the real reason for Nupp's discharge was because ofhis union organizing activities,and to deter other em-ployees from supporting the Union.The Respondent offered testimony in an effort to dem-onstrate that its decision to terminate Nupp would havebeen the same in the absence of his protected conduct. Ifind,however, that the Respondent has failed to meetthat burden by a preponderance of the evidence, as re-quired underWright Line.James Huyser testified that the day after Bregar hadbeen terminated,Dan Lebo informed him that NormanNupp had failed to report for work.Huyser stated thatNupp'sattendance record was very bad,he had beenwarned,and Huyser determined that he would have tobe terminated,too. Huyser stated that he did not recall ifNupp received a termination letter.He stated he did notdiscuss Nupp's termination with John Lee Sr., who wasinWest Virginia,with Jack Adcock,Nupp's supervisor,or with Nupp,himself.Huyser said he had reviewed thecompany attendance records earlier,and had been ap-praised of Nupp's poor attendance record.He stated thathe believed Nupp had been warned.32Mark Wilson testified that when he brought Nupp toDan Lebo's office on September 22, 1986,he heard Lebosay to Nupp that he had reveiwed Nupp's time records,and there was an indication of excessive absenteeism.Lebo informed Nupp that he was being terminated forthat reason.Nupp said absolutely nothing.Wilson statedthatNupp's letter of termination and final check weresent from the main office(Iowa Coal Mining Company).The letter was signed by James Huyser.Wilson statedthat he gave the letter and check to Nupp.John Lee Sr. stated that he had previously terminatedNorman Nupp for "laying off," missing too much work(when Nupp was employed at Superior No. 1 mine in1985).After Lee reemployed Nupp in 1986,at SuperiorNo. 2 mine, he told Nupp that he was going to have tostop missing work if he wanted to work there.The lastwarning occurred when Nupp said he had gotten lost,after missing several days' work,and Lee told him if hegot lost again,just stay lost. Lee stated that in August1986,he had discussed with Huyser the attendancerecords of Dennis Bregar, Norman Nupp,and Jim Deer-inger.At that time he told Huyser he thought they weredoing better.Lee stated that he did not participate in thedecision to terminate the employment of either Bregar orNupp,and, in fact,did not know they had been terminat-ed until after the fact.The testimony offered by Respondent in an effort toshow by a preponderance of the evidence that it wouldhave discharged Norman Nupp in the absence of his pro-tected conduct is unpersuasive.Itwas unusual for James Huyser to personally involvehimself in the discharge of employees of Superior CoalCompany, yet within the space of 2 days he personally32 As noted previously,before terminatingDennis Bregar, JamesHuyser had not personally involved himself in the termination of the em-ployment of any employee of Superior Coal Companyterminate the employment of two miners, both to whomwere visibly involved in the union organizing campaign,which Huyser oppposed,at Superior No. 2 mine. In thecase of Norman Nupp,as in the case of Dennis Bregar,whose discharge preceded that of Nupp by 2 days,Huyser acted precipitously,without giving Nupp any op-portunity to explain why he was absent from work. Theclear inference is that Huyser did not care why eitherBregar or Nupp was absent; the only thing significant toHuyser was that they were absent,and that providedhim with an excuse to terminate their employment.Itmay be reasonably inferred from the evidence thatat the time he acted,Huyser knew that Nupp activelysupported the Union.There is credible evidence thatDan Lebo, who also opposed the Union,knew of Nupp'ssupport of the Union,and, it is simply not believable thathe would fail to inform his employer of that fact whenhe reported Nupp's absence on September 21, 1986.Respondent's claim that Nupp had been warned thathis next absence would result in his termination is notsubstantiated by the record.John Lee Sr., who sup-posedly gave that warning to Nupp, in fact condonedNupp's absences on September 12 and 13,1986. Castingfurther doubt on Huyser'sclaim that Nupp had beenwarned,the evidence clearly shows that Respondent hadnot provided any guidance to its employees concerningwhat constituted an unexcused absence, as opposed to anexcuse absence,and it is not possible to tell from Re-spondent's records covering the first 9 months of 1986what the reason for any employee's absence was.As discussed with reference to the termination ofDennis Bregar, for the same reason,the termination ofNorman Nupp constituted disparate treatment.Considered as a whole, the record establishes that thetermination of Norman Nupp for absenteeism was a pre-text.James Huyser terminated the employment of Nuppbecause Nupp had engaged in union organizing activities,and was a visible supporter of the Union, whose termina-tion would serve as a object lesson to other employees ofSuperior No. 2 mine.Accordingly,based on the record and demeanor of thewitnesses,I find that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Norman Nupp on Sep-tember 22, 1986. The Respondent had failed to demon-strate that it would have taken the same action againstNupp in the absence of his engaging in union activities.The General Counsel has proven by a preponderance ofthe evidence that the Respondent was motivated by an-tiunion animus and discharged Norman Nupp because hehad engaged in protected concerted activities,specifical-ly, because he was involved in union organizing at Re-spondent's Superior No. 2 coal mine.The discharge ofNorman Nupp on September 22, 1986, interfered with,restrained,and coerced him in the exercise of rightsguaranteed by Section 7 of the Act.C. Layoff ofSeptember 28, 1986On September 26, 1986, Mine Manager Dan Lebo toldthe assembled employees of Superior No. 2 coal minethat the two production shifts were going to be reorga-nized into one production unit,referred to as a "Super 454DECISIONSOF THE NATIONALLABOR RELATIONS BOARDSection."A "Memorandum" (R. Exh.3),dated Septem-ber 26, 1986, signed by James Huyser, was posted at themine.It stated that historically,the mine had not operat-ed efficiently or economically,due in part to lack ofmaintenance(of equipment),and absenteeism.The pur-pose of the reorganization was stated to be "to maximizethe productive output of the operation and allow the ex-perience and abilitiesof ourpersonnelto be afforded thefullest potential."The memorandum stated that not allemployees would remain on the payroll.The criteria tobe applied in selecting personnel for retention was statedto be "ability to perform a job,past job performance, se-niority, potential for personal development,job classifi-cation and attendancerecord."On September 28, 1986,nine employees (Jon McCarty,KylePettyjohn,Norman Simmons,JimDeeringer,Robert Carr, Rick Fry, Gene Fry, Carlton Vinsick, andMike Bingham),and one supervisor(Face Boss TerryThompson),were notified that they were released as em-ployeees of the Superior Coal Company at its SuperiorNo. 2 coal mine.As previously noted,all of the releasedemployees had signed union authorization cards(exceptFace BossTerryThompson),but not all the employeeswho hadsigned union authorization cards were released.Summarized, of the 19 employees who signed union au-thorization cards prior to September 28, 1986, two werefired before September 28, 1986(Dennis Bregar andNorman Nupp),ninewere released on September 28,1986, and eight were retained as employees of the Supe-rior Coal Company at the Superior No. 2 mine (RonaldBregar, Rick Bregar,Harold Bennett,JeffBeary, RobertBlack,Lawrence Laird,Robert M. Smith, and MichaelCarter).Of the 11-man pre-September 28 second-shift produc-tion crew,of which Terry Thompson was the face boss,only 4 were retained in the September 28 reorganization.Theywere Mike McKay, Phillip W.Maddison, Law-rence Laird,and Craig Marshall.The released employeeswere Terry Thompson,Norman Simmons, Kyle Petty-john,Eugene Fry, Jon McCarty, and Carlton Vinsick.Of the 13-man first-shift production crew, only 2 werereleased in the September 28 reorganization.33Theywere Rick Fry and Robert Carr. Of the five-man first-shift dead work crew,four were released or terminatedon or before September 28. They were James Derringer(released on September 28), Mike Bingham(released onSeptember 28), Dennis Bregar(terminated on September20), and Norman Nupp(terminated on September 22).The only employee from that crew who was retained inthe September 28 reorganization was WilliamAdcock.Not including Dan Lebo, John Lee Sr., Mark Wilson,and Chief Electrician Harrison Bingham,the work forceat Superior No. 2 mine prior to the September 28, 1986reorganization,totaled 35 employees.34 After the Sep-33 Gary Zellman, who was listed as the cutter on the pre-September 28first-shift production crew, quit,effective September 20, 1986.34 The total of 35 employees also does not include Dennis Bregar, whowas terminated on September 20, 1986,Norman Nupp,who was termi-nated on September 22, 1986,and Gary Zellman, the cutter on the pre-September 28 first-shiftproduction crew,who quit on September 20,1986.tember 28,1986 reorganization,the workforce, includ-ing John LeeSr.,whose new title was super section su-pervisor,and two new employees hired aspart of thesurface support group, totaled 29 employees.Of thatnumber, 14 employees,includingJohn Lee Sr., workedon the first-shift super section.As constitutedon Septem-ber 28, 1986, the super section was larger by one em-ployee thanthe pre-September28 first-shiftproductioncrew, and worked a 9-hour day insteadof the 8-hourdaysworked bythe pre-September28 first-shift produc-tion crew.Therewas no change in the 6-day workweek.Of the eightemployees who signed union authoriza-tion cards and were retained as employeesof SuperiorCoal Companyafter the September 28 reorganization, sixperformedthe same job on the newly organized supersection as they had performedpriorto September 28.Theywere Ronald Bregar,driller;Rick Bregar,shooter;JeffBeary, shuttle car operator;RobertM. Smith,feeder; Bob Black,belt; and,MichaelCarter, dead work.The twowho were given new jobs were Harold Ben-nett, formerly a shuttle car operator,but assigned as abolter in the super section;and, Lawrence Laird,former-ly a scoop operator,but assigned as supply man in thesuper section.The six othermembers ofthe 14-man super section(none ofwhomhad signed union authorization cards)werenew to thepositionswhich they occupied on thesuper section.TheywereJohn Lee Sr.,supervisor (for-merly mine superintendent);William(Billy Jo)Mad-dison, loader (formerly faceboss of the first-shift produc-tion crew);Jim Chenet,shuttle car operator(formerly ascoop operatoron the first-shift production crew); MarkMcKay, scoop operator(formerly a mechanic on thefirst-shiftproduction crew);William Adcock,utilityman(formerly the supervisor or leadmanof the first-shiftdead workcrew);and PhillipL.Maddison,mechanic (amember of the surface crewprior to theSeptember 28reorganization).Comparisonof the senioritydates, as reflected on Re-spondent'sExhibit 15, shows that seniority was not usedas a factor in Respondent's determination of which em-ployees would be released and which would be retainedin the September 28 reorganization.35 For example, ofthose employees released on September28,Rick Fryrank 11th in seniority on a list of 41 employees;NormanSimmons ranked18th, and Terry Thompson ranked 19th.The otherseven released employees ranked between 21stand 38th.36NeitherdidRespondent consistently use employees'absenteesm rates as a factor in determiningwho wouldas The senioritylist includes the namesof Martin Laird and Billy Fry,two employees who were not working onSeptember 28 becauseof inju-ries sustained in June andAugust 1986, respectively.It also includes thename of JamesDarnell, who was hired on September 20, 1986, but whohad previously worked for Star Coal Company,a strip mineowned byJames HuyserDarnell, however, is ranked last on the seniority list.sa The followingis the seniority ranking ona roster of 41 employeesof the 10 employees, including Terry Thompson,released onSeptember28, 1986.Rick Fry-11/41,Norman Simmons-18/41; Terry Thomp-son-19/41, James Derringer-21/41; Robert Carr-22/41; Carlton Vin-sick-27/41; MichaelBingham-28/41; Jon McCarty-31/41, Kyle Pet-tyjohn-37/41; Eugene Fry-38/41 SUPERIOR COAL CO.455be released in the September 28, 1986 reorganization.For example, according to Respondent's Exhibit 13A ofthe employees who has signed union authorization cardsans were released,Rick Fry'sabsenteeism rate was 0 per-cent;Norman Simmon'sabsenteeism rate was 1.3 per-cent;Robert Carr's absenteeism rate was 0 percent; andCarlton Vinsick's absenteeism rate was .4 percent. Theother five released employees who had signed union au-thorization cards had higher absenteeism rates.37 Bycomparison,some of the employees who had not signedunion authorization cards, and were retained in the Sep-.tember 28 reorganization,had higher absenteeism ratesthan some of the released emloyees, who had signedunion authorization cards.For example,Dennis Maddis-on's absenteeism rate was 3.9 percent;Mike McKay's ab-senteeism rate was 3 percent;PhillipW.Maddison's ab-senteeism rate was 8.7 percent;Mark DeHeer's absentee-ism ratewas 3 percent; Robert Lankford's absenteeismrate was 3.9 percent;and Robert L. Smith's absenteeismrate was 3 percent.The following chart reflects production statistics forthe Superior No. 2 Coal Mine for 1986:Vinsick testified that on September 28, 1986, after helearned that he had been released as an employee by Re-spondent he asked Mine Manager Dan Lebo why he hadbeen laid off. Lebo responded that he did not know, butthat John Lee Sr. did. Later, according to Vinsick, heasked John Lee Sr.the same question,and Lee repliedthat he knew nothing about it, and that it was Lebo'sidea.Lee said that if another mine opened up he wouldhire Vinsick.Vinsickalso testified that about a week later he askedMark Wilson if the Union had anything to do with hislayoff.Wilson replied, "it could but I'm not in a positionto say."Vinsick said that he told Wilson he had signedan authorization card,and Wilson replied that he "knewjust about everybody who did sign a card.The evidence presented by counsel for the GeneralCounsel is sufficient to sustain his burden underWrightLineof making a prima facie showing that retaliationagainst the employees who signed union authorizationcards,and intimidation of the remaining employees intonot selecting a union astheir collective-bargaining repre-sentative,weremotivatingfactors in the Respondent'sdecision to releasethe nine employees on September 28,MonthProductionPer Man DayNo. ofMen1/8617,160.4113.76402/869,855.869.28403/8614,343.0111.60424/8616,426.0914.00435/869,466.008.00436/8611,403.929.76427/8621,287.1218.40438/8621,924.3717.60-9/8617,810.8115.764310/8616,032.7516.563411/8612,550.4213.923612/8624,272.2429.7637.5As reflected on the chart above, the super section didnot materially improve production and, as the evidenceshows, it was augmented by a second-production shiftcrew,called the "PeanutCrew,"within a month afterthe September 28, 1986 reorganization. Ronald Bregartestified that the second crew,which was supposed to dodead work,began running coal(a term meaning to minecoal) in October 1986. Carlton Vinsick, who was re-leased on September 28, 1986, was recalled in October1986, and was assigned to a second-shiftproductioncrew, called the "Peanut Crew." Vinsick stated that "ourjob was to get coal up and to get some load(ed) out ifwe could."He stated that the "Peanut Crew" either con-veyed the coal it mined outside, or stockpiled it for theday crew.Initially, therewere three workers on the"PeanutCrew," includingVinsick.Vinsickstated thatabout a week after he returned to work in October 1986,the "Peanut Crew" was expandedin sizeby adding therest of the dead work crew to it.97 Rates of absenteeism:Kyle Pettyjohn-9.4 percent;Eugene Fry-13.1 percent,Jon McCarty-11 percent,James Deeringer-28 95 percent;1986.Counsel for the General Counsel presented evidenceshowing that within a week after terminating two em-ployees because of their union activities,Respondent an-nounced that it intended to reorganize its work force in amanner which would reduce the number of workers itemployed.Following the September 26, 1986 announce-ment of the reorganization, on September 28, 1986, Re-spondent went from two coal production shifts to onelarge production shift, called the "super section," and re-leased 10 employees,9 of whom had signed union au-thorization cards, and 1 of whom was a supervisor underthe Act.The close proximity in time of the release ofnine employees who has signed union authorizationcards, to the termination of two employees because oftheir union activities, is sufficient to support the infer-ence that Respondent was motivated in releasing the nineemployees by its desire to frighten its remaining employ-ees into abandoning any attempt to select the Union astheir bargaining representative, and that it made an ex-ample of the nine emloyees for that purpose.The selec-tion of only employees who had signed union authoriza-tion cards for release, with the exception of one supervi-sorwho was also released, on its face indicates a dis-criminatory discharge violative of the Act.Limpert Bros.,276 NLRB 364, 374 (1985), quotingNLRBitMidwestHangerCo.,474 F.2d 1155,1158(8th Cir.1973). It mayreasonably be inferred that the selection of only employ-ees who had signed union authorization cards for release,with the exception of the supervisor, was no coincidencewhere only 52 percentof thework force had signedunion authorization cards,and not one of the 48 percentof the employees who had not signed union authorizationcards was selected for release in the September 28, 1986reorganization. 38and MichaelBingham-7 5 percent. Terry Thompson, who was a face38 G.C. Exh 4 shows a total pre-September 28, 1986 work force of 35,boss, and did notsign a unionauthorization cards, had an absenteeismnot including Gary Zellman, who quit beforethe reorganization, andrate of 0 percent.Continued 456DECISIONS OF THENATIONALLABOR RELATIONS BOARDThat the discharge of only prounion workers was bydesign,and not a coincidence,and thus was discriminato-ry, is further shown by the fact that the Respondent ap-plied neither seniority nor rates of absenteeism in select-ing the employees who would remain, despite havingtold the employees that those were two factors whichwould be considered.Also indicative that the September28, 1986 reorganization was pretext,within a matter ofweeks, Respondent abandoned the one production shift"super section"concept, added a second productionshift, and began calling back employees who had beenreleased.With only 18 of 35 employees,including the 2face bosses of production shift supervisors,having notsigned union authorization cards, Respondent could notrelease more than 9 in the pretextual reorganization, oth-erwise it would not have had enough employees to staffthe super section. SeeUSA McDonald Corp.,288 NLRB1416 (1988).As it was, Respondent hired two new em-ployees to work as part of its reorganized work force.39It is readily inferable from this evidence that the Re-spondent intended that reorganization serve as a warningto its remaining employees to abandon their attempt toselect the Union as their bargaining representative.Knowledge by Respondent of which employees hadsigned union authorization cards is inferable from thefact that only employees who had signed cards were se-lected for release. Supporting this inference is the testi-mony of Carlton Vinsick, one of the released employees,thatMark Wilson, a member of Respondent's manage-ment, told him that he knew the identity of almost ev-eryone who had signed a card.Counsel for the General Counsel having established aprima facie case that Respondent's conduct was violativeof the Act, the burden shifts to Respondent to show thatitwould have released the nine employees even in theabsence of their union activities.LewisMechanical &Metal Works,285 NLRB 514 (1987).In an attempt to meet this burden, Respondent present-ed the testimony of its president,James Huyser, its vicepresident,Randy Luwe,its former mine manager, DanLebo, andits present mine superintendent,John Lee Sr.,allof whom gave testimony concerning how and whythe "super section"concept was adopted,and how itwas staffed.The relevant testimony is set out below.James Huyser testified that Superior No. 2 mine start-ed in January 1986 with one production crew.Geologi-cal problems were immediately encountered,and to getthe kind of production which he wanted, a second pro-duction shift was added.Although geological conditionsimproved in July 1986, Huyser considered productionlevels and coal quality to be unsatisfactory.Huyserstated that in September 1986 he concluded that part ofthe problem was the inability of Mine SuperintendentDennis Bregar and Norman Nupp,who had been fired prior to Septem-ber 28.Not considering the two face bosses,WilliamMaddison andTerry Thompson,whom the parties stipulated to be supervisors underthe Act,the pre-September 28 work force totaled 33 employees. Of thatnumber,17 had signed union authorization cards, and 16 had not. In thereorganization,Face Boss Maddison was retained in a nonsupervisory po-sition,and Face Boss Thompson was released.as The two new employees were Jim Darnell and Dean See,both ofwhom were assigned to "Surface Support."John Lee Sr., to communicate with people. To remedythat,Huyser hired Dan Lebo, a consulting engineer fromKentucky,as a mine manager,with authority over JohnLee Sr.Lebo's task was to improve communicationswith the employees and improve production.Huyser stated that even after Lebo arrived,the minecontinued to lose money.Part of the problem,accordingto Huyser,was that the work force was not adequate tostaff two production shifts and their was not enoughequipment.Huyser went on to state that on September24 or 25, 1986, after consulting with Lebo, he decided torestructure the work force,and this was accomplishedon September 28, 1986.Huyser stated that he did notconsult with any one other than Lebo concerning the de-cision to restructure.According to Huyser,Lebo andJohn Lee Sr. decided which employees would remain onthework force after September 28. Huyser denied helooked at the list of employees prior to September 28, al-though he acknowledged that he knew the list had beenprepared. Huyser said that on September 28, he did notknow if any of the released employees would ever becalled back.Huyser testified that the super shift was not an uncom-mon type of mine organization.Huyser stated that theidea to restructure in September 1986 was his andLebo's; however, he proposed using the super shift.Huyser said he hoped that production would increase toa level nearly equal to two shifts; however,that goal wasnever achieved on a consistent basis because of geologi-cal and equipment problems. After about a month, thesuper shift was modified by bringing people back andcreating a second production shift, known as the "PeanutCrew." Its job was to shoot down coal and have it readyto load for the super shift in the morning.Eventually,Huyser said,the "PeanutCrew"evolved into a fullcrew,although it was not as large as the super shift.Mark Wilson, Superior Coal Company's purchasingagent and safety director,stated that he knew about theSeptember 28, 1986 reorganization several days in ad-vance, because he heard Huyser speak about it.Wilsonstated that he had no part in the decision to reorganizeor in the selection of men to be assigned to the variousshifts.Wilson said he was not consulted in any way.Wilson testified that he had a conversation with Carl-tonVinsick after the latter had been laid off, duringwhich Vinsick mentioned the union organizing effort.Wilson said he did not carry on the conversation.Wilsonalso acknowledged that several days before the reorgani-zation, JoeWing, another employee, told him that 80percent had signed cards.40Wilson said that he did notaskWing who the people were, and did not tell anyonewhat Wing had said.He also said that no doubt he hadheard about the signing of cards from someone elsebefore September 28, but he did not remember who.Wilson acknowledged that between September 11 and29, 1986, he had discussed the union organizing effortwith John Lee Sr.out of Mine Manager Dan Lebo'spresence.40 As noted earlier,the actual percentage of employees who signedunion authorization cards was approximately 52 percent. SUPERIORCOAL CO.According to former Mine Manager Dan Lebo, herecommended the restructuring of the work force in Sep-tember 1986, and Huyser approved of it. Lebo statedthat it was his thought to make one good super sectioncrew with enough men with the right qualifications toget the job done.He stated that the super shift is acommon method of mining.According to Lebo, Huyserendorsed his recommendations,and theywere imple-mented on September 28, 1986.Lebo stated that he selected the crews,in the presenceof Huyser. According to Lebo, themaintenance peopleand dead work crew which he selected were essentiallythe same people already doing those jobs. He said he se-lected John Lee Sr. as the supervisor of the super shift,and Billy Joe Maddison as a cutting machine operator.Lebo said that John Lee and Billy Joe Maddison com-pleted the remainder of the assignments because he didnot know the people well enough.As he continued,Lebo revised his testimony somewhat by saying thatJohn LeeSr. actually selected Billy Joe Maddison as acutting machine operator,and basicallyfilledout the restof the list. Lebo said there was some discussion as they'went along, but not in any great detail.Lebo also testified that about a month after the reorga-nization,a second production shift, called the "PeanutCrew,"was started,in an effort to increase production.The "Peanut Crew" loaded out coal which the day crewhad prepared but not loaded out, and blasted down coalso the day crew could begin loading immediately. Addi-tional employees were added to the "Peanut Crew" inNovember,and that crew had the additional duty ofdoing dead work, if needed.Lebo testified that he made no attempt to find outwho was involved in the union organizing effort. Hestated that he discussed the union campaign with FaceBossesTerry Thompson and Billy Joe Maddison, andlearned of the union meeting on September 11, 1986,from Terry Thompson. Lebo also said that Mark Wilsontold him that 80 percent of the employees had signed"intent cards."41John Lee Sr. testified that he heard of the September11, 1986union meetingfrom Jon McCarty, but he toldMcCarty he did not intend to attend. Lee stated that hedid not ask anyone the names of the persons who attend-ed the meeting, and he did not report that there wasgoing to be a meeting to any company official.Lee testified that he did not have any role in the deci-sion to reorganize,and that he first learned of the reor-ganization when he was toldby Lebo andHuyser thatthey were going to put it into effect.Lee stated thatLebo asked him to go over a list of employee assign-ments which would take effect after the reorganization.The list shown to Lee already had some blanks filled in.Lebo asked for some idea of where the mine employeeshad worked and how long they had worked there, and41 Lebo's testimony on this point is contrary to that of Mark Wilson.Wilson said that possibly several days before the September 28, 1986 re-organization JoeWing told him that 80 percent of the employees hadsigned cardsWilson stated that he did not tell anyone what Wing hadsaid.Taking into consideration the demeanor on the witness stand of thetwo witnesses,and the apparent lack of any reason for Lebo to testifyfalsely on this matter,I credit the testimony of Lebo on this point.457what Lee thought about filling in the blanks on the list.Lee stated he gave Lebo the answers the latter request-ed.According to Lee,Billy Joe Maddison was listed asthe cutting machine operator,andMike McKay waslisted as the loader operator.42He told Lebo that thetwo should be switched, since Maddison could operatethe loader,but not the cutting machine, and McKaycould operate the cutting machine,but not the loader.Lee's suggestion was followed. According to Lee, thenames of the surface support crew,themaintenancecrew,and the dead work crew were already filled in.Lee stated that Harold Bennett had prior experienceoperating the bolter,although prior to September 28,1986, the bolter operators were Rick Fry and Kyle Pet-tyjohn.Bennett was selected for the bolter position onthe super section.(All three ofthese employees hadsigned union authorization cards.Rick Fry and KylePettyjohn were released as employees on September 28.)Lee stated that Ronald Bregar was already listed as thedriller operator,and Jim Chenet was listed as the scoopoperator. (Bregar had signed a union authorization card;Chenet had not.) Lee stated that he had nothing to dowith placing Lawrence Laird in the supply man position.(Laird had not signed a union authorization card.) Leesaidhe told Lebo that Robert Carr had been therelonger thanRobertM. Smith,who was listed as thefeeder operator. (Both Smith and Carr had signed unionauthorization cards.Lebo retained Smith as the feederoperator;Carr was released.)Lee said he suggestd Wil-liam Adcock for the utilityman position. (Adcock, whohad not signed a union authorization card,was placed inthatposition.)Lee said he had nothing to do withmakingPhilip L.Maddison a mechanicon the first shift,or withthe assignmentof PhilipW. Maddison to thesecond-shift dead work crew. (Neither of the Maddisonshad signed union authorization cards.)Lee said he toldLebo that Terry Thompson should be on the list of thosestaying, but Lebo said he could only have so manypeople, and that was it.Lee stated that the Maddisonsare his first cousins, Harold Bennett is his son-in-law, andJim Chenet goes with his daughter. Lee testified thatwhen he helped Lebo formulate the super shift, he didnot know that those employees not selected would beterminated.He said he surmised that some would be, butthought more would be kept on than actually were. Hestated that he found out on September 28, 1986,who wasbeing terminated.I find that the Respondent has failed to rebut the Gen-eralCounsel's prima facie case that it laid off or termi-nated nine of its employees on September 28, 1986, be-cause they had engaged in union organizing activities.Respondent has offered no credible evidence that theSeptember 1986 decision to restructure the work force atthe Superior No. 2 mine, along the lines of a super sec-tion,was solely for the purpose of increasing production,and was unrelated to the union organizing activity goingon at the mine at that time.Neither Respondent Presi-42 Neither Billy Joe Maddison (formerly a face boss),norMikeMcKay (formerly thecutter operator on the second productionshift),had signed union authorization cards. 458DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdent James Huyser nor former Mine Manager Dan Lebogave credible testimony concerning the termination ofDennis Bregar and Norman Nupp,which I found tohave been because the two employees engaged in unionorganizing activities,despite testimony to the contraryby Huyser and Lebo.Likewise,I do not find to be credi-ble their testimony concerning the restructuring of thework force,which followed closely the termination ofBregar and Nupp.In view of their demonstrated antiun-ion animus in terminating Bregar and Nupp.I do not be-lieve their disclaimers that the termination(for that ifwhat the release of the employees amounted to) of ninemore union supporters was in anyway related to theirunion organizing activities.43Although Huyser and Lebo each claimed in their testi-mony to have first proposed the adoption of the supersection concept, which they said was a common methodof mining,they both said the purpose of the restructur-ing of the work force was to increase production. Whileboth denied,implicitly,if not explicitly,that the selectionof employees to be retained and those to be dischargedwas unrelated to the employees'involvement in unionorganizing activities,their testimony again diverged onthe issue of the circumstances under which the selectionswere made.Respondent President Huyser claimed tohave had no role in making the selections, and went sofar as to testify that he did not know which employeeswere being retained and which were being released untilSeptember 28, 1986.Huyser said that Lebo and JohnLee, Sr.decided which employees would remain on thework force after September 28. Former Mine ManagerLebo, on the other hand,testified thatHuyser waspresent when the selections were made, and that he se-lected the maintenance and dead work crews, whichwere composed of essentially the same people who didthatwork before September 28. Lebo said he selectedJohn Lee Sr., as the supervisor of the super section, andBilly Joe Maddison as the cutting machine operator. Leechanged Billy Joe Maddison to the position of loader op-erator,according to Lebo, and basically filled out therest of the list.Contrary to Lebo's assertion that the maintenance anddead work were composed of essentially the same peoplewho did that work before,4 of the 10 persons assignedto those crews in the restructuring of the work forcepreviously had worked on one or the other of the twocoal production crews.According to John Lee Sr., thenames of the surface support crew,the dead work crew,and maintenance crew were already filled in when hefirst saw the list, as were the names of the least 7 mem-bers of the super section, which was composed of 14 po-43 On the face of it,itseems unlikely that production would be in-creased by reducing the coal production staff from two crews, with atotal of 24 miners(the first shift had a crew of 13, the second shift, acrew of 11),to one production shift with a crew of 14 miners,even withthe one crew working an additional hour each day.And, indeed, thesuper section concept was unsuccessful in meeting the goals set for it,and within a month,Respondent added a small second production shift,which was gradually enlarged,although it never equalled the super sec-tion in size. However, as there is unrebutted testimony that the super sec-tion concept is not uncommon in coal mining,Ido not find that Re-spondent's adoption of that concept of coal mining,standing alone, is evi-dence of discrimination.sitions, including that Lee as supervisor.Lee stated hemade recommendations that Mike McKay and Billy JoeMaddison switch jobs, and other recommendations con-cerning who should be on the super section, some ofwhich Lebo accepted and some of which he did not.Among other inconsistencies in the testimony of Re-spondent'switnesses,Mark Wilson,Respondent's pur-chasing agent and safety director,testified that he didnot tell anyone else that Joe Wing had told him that 80percent of the employees had signed union authorizationcards.This contrasts with the testimony of Mine Manag-er Lebo that Wilson told him that 80 percent of the em-ployees had signed union authorization cards.On thispoint, I credit the testimony of Mine ManagerLebo, be-cause he had no apparent motive to lie concerning thismatter.Casting further doubt on the credibility ofWilson, he left uncontradicted the testimony of CarltonVinsick that Wilson told him he knew just about all ofthe men who signed union authorization cards.Wilsongave the impression in his testimony that he did notknow who was involved in the union organizing effort,and made noeffort to find out. Underthe circumstances,I credit the testimonyof Vinsick,and discredit the testi-mony of Wilson,who tried to minimize his knowledge ofthe union organizing campaign.Instead,Ifind that hedid know many of the employees who were sympatheticto the Union, if not all of them.Wilson was a member ofSuperior Coal Company's management,and I find thatthere is strong circumstantial evidence that he sharedwhatever knowledge he gained concerning the union or-ganizing campaign with Mine Manager Lebo.The testimony presented by the Respondent is contra-dictory andmisleading concerning numerous point, in-cluding who originated the idea to go from a two-shiftproduction method to a single-shift production method,and who made the selections regarding the staffing of therestructured crew.Huyser said he had no part in it; Lebosaid he mostly left it to John Lee Sr.;and, John Lee Sr.,said it was mostly done by Lebo.Moreover, and perhaps more importantly,Respondentoffered no testimony which would explain how it hap-pened that only employees, with the exception of one su-pervisor.44who signed union authorization cards werereleased in the reorganization.45Considering the lack of consistent testimony by Re-spondent'sown witnesses on key issues concerning therestructuring of the work force at the Superior No. 2coal mine on September 28, 1986, and the absence of any44 There is no evidence that Terry Thompson, the face boss in chargeof the second production shift until he was released on September 28,1986,was engaged in union organizing activities, or even supported theUnion in this case.That he once filed an NLRB charge while working ata mine in Illinois,and that his neighbor while he lived in Illinois wasJunior Bishop, a UMWA organizer,is inconclusive and too remote tosupport an inference that his present employer, the Respondent,thoughthe was prounion.45 Contrary to Huyser's assertion in his memorandum of September 26,1986, announcing the restructuring of the work force,selection of theemployees to be retained or released was not based on a review of eachemployee,based on an evaluation of job performance, potential,seniority,and attendance.Respondent's records show that seniority and attendancewere not factors,and their is no evidence even from Respondent's ownwitnesses,that each employee was evaluated individually. SUPERIORCOAL CO.459rational explanationby any ofRespondent'switnessesclarifyingwhy onlynonsupervisory employees who hadsigned unionauthorizationcardswere selected for re-lease on September 28, 1986,I find thatRespondent hadfailed to rebut theGeneral Counsel'sprima facie case,and also failed to establish an affirmative defense underWright Linethatitwould have released the nine employ-ees even in the absence of their engaging in union activi-ties.The General Counselhas provenby a preponder-ance of the evidencethaton September 28, 1986,the Re-spondent released its employeesMichaelBingham,RobertCarr,James Deering, EugeneFry, Rich Fry, JonMcCarty, Kyle Pettyjohn,Norman Simmons,and Carl-ton Vinsick,because they were engaged in union orga-nizing at Respondent'sSuperiorNo. 2 coal mine. Ac-cordingly,Ifind thatRespondent was motivated by an-tiunion animus,and violated Section 8(a)(3) and (1) ofthe Act.D. Threat and Interrogation by John Lee Sr.Mine Superintendent Lee admitted that when he founda union flyer on the floor of the bathhouse on September11, 1986, he said to employee Joe Bregar,"Well, babe,theydidn't say nothing about where we're going towork next." According to Lee, Bregar just laughed.Ronald(Joe) Bregar testified that he has known Lee for23 years, and that Lee told him a union flyer was mis-printed,because "it did not say where we were going towork next."Bregar said he did not feel threatened byLee's remark and considered it to be a joke,but he saidhe told other employees about Lee's remark about the"misprint."JonMcCarty,one of the employees who signed aunion authorization card and was released on September28, 1968, testified that on September 12, 1986, Mine Su-perintendent John Lee Sr.,asked him if he had attendedthe union meeting in Bussey the night before.McCartytold Lee that he had. John Lee testified that McCartytold him about the union meeting on September 11, 1986,before it had taken place. According to Lee, McCartyasked him if he was going,and Lee responded that hewas not.Lee denied that he heard later who had attend-ed, or asked anyone about who had attended.Section 8(c) of the Act provides:The expressing of any views,argument,or opinion,or the dissmination thereof, whether in written,printed,or graphic,or visual form, shall not consti-tute or be evidence of an unfair labor practice underany of the provisions of this Act, if such expressioncontains no threat of reprisal or force or promise ofbenefit.The Supreme Court, inNLRB v. Gissel Packing Co.,395 U.S. 575 (1969), stated that thelanguage of Section8(c) "merely implementsthe First Amendment," but theCourt went onto limit scopeof an employer's expressionby notingthat any assessmentof an employer's expres-sion"must be made inthe context of itslabor relationssetting.Thus, an employer's rights cannotoutweigh theequal of the employeesto associatefreely, as those rightsare embodiedinSection7 and protected by Section8(a)(1) and the proviso to Section8(c)." 395 U.S. at 617.The Courtmade a distinction between "threats" and"predictions"in the context of statements by employersconcerning plant closings:[a] prediction must be carefully phrased on the basisof objective fact to convey an employer's belief asto demonstrably probable consequences beyond hiscontrol. . . .If there is an implication that an em-ployer may or may not take action solely on hisown initiative for reasons unrelated to economic ne-cessities and known only to him, the statement is nolonger a reasonable prediction based on availablefact but a threat of retaliation based on misrepresen-tation and coercion,and as such without the protec-tionof theFirst Amendment.The labor relationssetting atthe Superior No. 2 minewas one of tense labor relations.James Huyser had metthree times with his employees,and during those meet-ings the employees had expressed dissatisfaction withworking conditions and pay. Huyser, for his part, hadurged the men to produce more coal, while at the sametime threatening to fire any employee who produceddirty coal,and to withhold the monthly productionbonus from any employee who had more than one unex-cused absence during the month.The statement by Mine Superintendent Lee to employ-ee Ronald Bregar,concerning the UMWA flyer,solicit-ing membership in the UMWA,to the effect that it omit-ted crucial information, because it"didn't say nothingabout where we're going to work next,"clearly falls intothe category of a threat and not a prediction,particularlyin the context of the tense labor relations which pre-vailed at the mine, and were at the bottom of the effortby some employees to organize and selectthe UMWA astheir collective-bargaining representative.Up until earlySeptember 1986, Lee had been in charge of the SuperiorNo. 2 coal mine,and even after Lebo's arrival, he wasstill clearly a member of management,holding a positionof no less than second in charge of the mine.When Leespoke on matters of such a significant nature as thefuture of mining at the Superior No. 2 mine, by virtue ofhis position the employees would perceive him to bespeaking for management.Indeed,Lee did not indicatein his testimonythathe meant the remarkto be a joke,whatever Bregar may have thought of it at the time. Sig-nificantly,Bregar testified that he told other employeesabout Lee's comment,and there is nothing in the recordconcerning how the other employees interpreted it. Anuncalled for remark of that nature coming from a personin Lee's position in the management of the mine had, onits face, too chillng a nature to be dismissed as a joke.Lee gave no economic justification,or for that matterany justification at all,which would explain why themine would close ifthe UMWArepresented the miners.He merely made a bald, unsupported statement, whichcould be construed in no other way that if the employeesselected theUMWAto represent them,they would allbe out of a job. 460DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDBased on therecord, I find thatLee's remark to em-ployeeRonald Bregar interferedwiththe employees'Section 7 rights, and violated Section8(a)(1) of the Act.In the case ofRossmore House,269 NLRB 1176 (1984),citedby Respondent,the Boardpartially reversedPPGIndustries,251 NLRB 1146 (1980), whichheld that ques-tions concerning union sympathies,even when addressedto open and active union supporters in the absence ofthreats or promises,are inherently coercive.InRossmoreHouse,the Board saidthat it overruled"PPGandsimilarcases to the extent theyfind thatan employer's question-ing open and active union supporters about their unionsentiments,in the absence of threats or promises,neces-sarily interfereswith,restrains,or coerces employees inviolation of Section 8(a)(1) of theAct." 269 NLRB at1177-1178. The Boardthen proceeded to examine thequestioning involved under thetotality ofthe circum-stances and found no violation of Section 8(a)(1) of theAct.The instantcase,however, in distinguishable fromRossmore House,supra.Here the questioning was not ofan open and active union supporter about his union senti-ments,but ofan individual to determinewhether he hadattended a union meeting and,therefore,by inference,was a union supporter.The coercivenature of Lee'squestioningof McCarty,and the chilling nature of it, isclear.Whatever Lee mayhave meantby it, thequestion-ing put the employee in the position of having to admitto a high-ranking member of the SuperiorCoal Compa-ny's management,if chose to tell the truth, that he hadattended a union meeting,and marked him as a possibleunion supporter.I find thatunder all the circumstances,the interroga-tionof Jon McCarty by John LeeSr. reasonably tendedto restrain,coerce, and interferewith McCarty's exerciseof rightsguaranteedby Section 7 of the Act, and, there-fore, violatedSection8(a)(1) of the Act.The allegations underlying the findings above are con-tained in paragraphs 5(a) and(b) of the complaint. TheGeneral Counsel cited no evidence in his posttrial briefto supportthe allegations involving violationsof the Actby John Lee Sr.,contained in paragraphs 5(c), (e), and(g) of the complaint.Accordingly,those sections of thecomplaint are dismissed.E. Threatsand Interrogationby Jack AdcockThe complaint alleges that Respondent violated theAct becauseon several occasionsduringSeptember1986, its face boss,Jack Adcock,threatened that employ-eeswho sought to become representedby the Unionwould bedischarged,and one occasion interrogated anemployee about another employee's union activities.Even assuming,arguendo,that Jack Adcockcommit-ted the acts alleged, his conduct does not constitute aviolationof the Act, becausehe was not a face boss orsupervisor,and there is no evidence that he was author-ized to speakfor theRespondent or acted as its agent.The evidenceestablishedthatAdcocksupervised thefirst shiftdead workcrew beforethe September 28, 1986restructuringof the workforce.He did not have the au-thority to hire orfire employees,but on twooccasionshe sent employees home, on one occasion because hecaught an employee sleepingon the job,and on otheroccasion because an employee reportedforwork in anintoxicated condition.While Adcock directedthe deadwork crewin their assigned tasks, there is no evidence inthe recordthat he independently determined what tasksthe dead workcrew wouldperform on any particularday.It is well settledthat to qualifyas a supervisor,an indi-vidual need not possess all of the powers enumerated inSection2(11) of the Act.46Possessionof any one of theenumerated powers may be sufficient to confer supervi-sory status,Hydro Conduit Corp.,254 NLRB 433, 436(1981);however,possession of one or more of thepowers enumerated in Section 2(11), alone, isnot suffi-cient to confersupervisorystatus.To qualifyas a super-visor under theAct, anindividual mosthave the author-ity to exercise independent judgment in the interests ofthe employer.Hydro Conduit Corp.,supra,254 NLRB at437, citingNLRB v. Security Guard Service, Inc.,384F.2d 143, 147-148 (5th Cir. 1967).In the instant case, the record does not show thatAdcockexercised independent judgment in determiningthe priority of workor in sending employees home ontwo isolated occasions.Overall the recordshows thatAdcock didnot demonstrate the exercise of discretion orindependent judgment.Therefore, I find that Adcockwas a leadperson,but not a supervisor within the mean-ing ofthe Act.BecauseAdcock wasnot a supervisorwithin the meaningof the Act, inSeptember 1986, hedid not violate Section 8(a)(1) when he allegedly threat-ened employees and interrogated an employee concern-ing union activities.47KentProducts,289NLRB 824(1988).F. Threats by James HuyserThe complaintalleges that on or about September 15,1986,the Respondent,by itspresident,James Huyser,threatened to shutdownoperations if the employeeschose to be representedby the Union.Huyser testified that he met with the personnel of thefirstand second shifts on September 15 or 16, 1986.Huyser statedhe told hisemployeesthathe was awareof theunion organizingeffort inthe area,and said that ittied his hand in regardto what he could say.Huyser saidhe toldthe employeesthata union could charge duesae Sec. 2(l1) of the Act defines a supervisor as "any individual havingauthority, in the interest of the employer, to hire, transfer, suspend, layoff, recall, promote, discharge,assign,reward, or discipline other em-ployees, or responsibly to direct them, or to adjust their grievances, oreffectively to recommend such action, if in connection with the foregoingthe exercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment47 Dennis Bregar testified that on numerous occasions after the unionorganizing campaign started in September 1986, he said to Jack Adcock,"united we stand," and Adcock replied, "united we fall " A day or twobefore he was fired, according to Bregar, Adcock told him he hatedBregar more each day, and wished he would quit, because all that wasgoing to happen was tht it would get Bregar fired, and possibly Adcock"to boot " On another occasion, when Bregar accepted a signed unionauthorization card in an envelope from Robert Black, while both wereworking underground, Adcock asked if Black had signed a union authori-zation card Bregar testified that he told Adcock that he could not sayThen, according to Bregar, Adcock asked what was in the envelope, andBregar replied that it was none of his business. SUPERIORCOAL CO.and assessments,but it could not guarantee a paycheckor employment.Huyser said that he told the employeesthey would not be able to deal directly with him, and hewould not be able to deal directly with them.Finally,according to Huyser, he told the employees that the coalbusinesswas competitive,and anything that drove theCompany's costs up would put the Company in a non-competitive position,and if"we could not sell coal at aprofit,we would not sell coal."Even assuming,arguendo,thatCompany PresidentHuyser said nothing more than he admitted saying in histestimony,I find that what he admitted saying constitut-ed a threat to close the mine if the employees selectedtheUnion to represent them, and not a prediction.NLRB v. Gissel Packing Co.,supra. In effect, by sayingthat the mine would be put in a noncompetitive position,and would be closed,if anything drove its costs up,Huyser was saying that he would not negotiate with theUnion.Stripped of its circumlocution,the plain meaningof Huyser's remark was that he would not negotiate withthe Union concerning any matter which might increasethe Company's costs, and if the Company's costs wereincreased,he wouldclose the mine as being noncompeti-tive.The threat of reprisal if the employees selected theUMWAas their collective-bargaining representative mayhave been veiled,but it was thinly veiled,and it wasclearly a threat of reprisal,not a prediction based on hisbelief as to demonstrably probable consequences beyondhis control.Accordingly, I find that Company President Huyser'sremarks on or about September 15, 1986, concerning theconsequences of his employees selectingthe UMWA astheir collective-bargaining representative, interfered withthe employees'exercise of their Section 7 rights, and vio-lated Section 8(a)(1) ofthe Act.G. Threat by Mine Manager Dan LeboJon McCarty,an employee of Superior Coal Compa-ny, testified that on September 21, 1986,the day afterDennis Bregar had been terminated,Mine Manager DanLebo said that it was his understanding with JamesHuyser that getting rid of Bregar "would calm the prob-lems with the union down around the coal company."Lebo, however, testified that Huyser told him that hewas firing Bregar because he had missed work on Sep-tember 19, 1986,after being warned that his next absencewould be cause for termination. Of the two,Ifind thatJon McCarty is by far the more credible witness. MineManager Lebo consistently minimized his knowledge ofwho was involved in the union activities at the mine, andhis involvement in the termination of Bregar and Nupp,and the layoff of nine other union supporters on Septem-ber 26, 1986. I do not find his testimony to be crediblewhen it concerns his personal involvement in any aspectof the alleged unfair labor practices which took place atthe Superior No. 2 mine in September 1986.The chilling nature of Lebo's admission to McCartythat Bregar had been fired to calm the union organizingactivities at the mine is obvious. The plain implication ofthe admission was that anyone else who actively sup-ported the Union would suffer the same fate.On its face,Lebo's admission was an interference in the free exercise461of Section 7 rights by McCarty and other employees atthe mine, and,as such,as a violation of Section 8(a)(1) ofthe Act.48CONCLUSIONS OF LAW1.Superior Coal Company is an employer engaged incommerce within the meainig of Section 2(2), (6), and (7)of the Act.2.InternationalUnion of United Mine Workers ofAmerica is a labor organization within the meaning ofSection2(5) of the Act.3.TheRespondent violated Section 8(a)(3) and (1) ofthe Acton or about September 20, 1986,by dischargingDennis Bregar becausehe hadengaged in union organiz-ing activities, and joined,supported,and assisted theCharging Party Union.4.TheRespondent violated Section 8(a)(3) and (1) ofthe Act on or about September 22, 1986, by dischargingNorman Nupp,because he had engaged in union orga-nizing activities, and joined, supported,and assisted theCharging Party Union.5.TheRespondent violated Section 8(a)(3) and (1) ofthe Acton or about September 28, 1986, by selecting forlayoff, and laying off,itsemployees Michael Bingham,Robert Carr, Jim Deeringer, Eugene Fry, Rick Fry, JonMcCarty, Kyle Pettyjohn, Norman Simmons, and Carl-ton Vinsick, because they engaged in union organizingactivities,and joined,supported,and assisted the Charg-ing Party Union.6.The Respondent violated Section 8(a)(1) of the Actduring the month of September 1986, by interrogating anemployee concerning his union activities,by threateningthat employees who actively participated in the unon or-ganizing campaignby the Charging Party Union wouldbe fired,and by threatening closure of Respondent Supe-riorNo.2 mine if the employees selected the ChargingPartyUnion as their representative for collective-bar-gaining purposes.7.Paragraphs 5(c), (e), (f), and (g)of the complaint arerepetitive,or have not been proven by a preponderanceof the evidence,and are dismissed.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find thatitmust be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policiesof the Act.Respondent, having engaged in unfair labor practicesin violation of Section 8(a)(3) and(1) of the Act, shall beordered to cease and desist from engaging in these unfairlaborpractices.Respondent,having violated Section 8(a)(3) and (1) oftheAct,by discrimnatorily discharging its employees481 reject General Counsel'srequest for a visitatorialclause.Therecord does not show it likely the Respondent would seek to evade com-pliance with any order the Board should issue in this case. Such clausesare not routinely included in the Board's orders. (SeeCherokeeMarineTerminal,287 NLRB1080 (1988).) 462DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDDennis Bregar and Norman Nupp,on or about Septem-ber 20 and 22, 1986,respectively,and by on or aboutSeptember 28, 1986,discriminatorily laying off its em-ployes Jon McCarty,Kyle Pettyjohn,Norman Simmons,Jim Deeringer,Robert Carr, Rick Fry,Eugene Fry,Carlton Vinsick,and Michael Bingham, shall offer themimmediate and full reinstatement to their former jobs or,if those jobs no longer exist,to substantially equivalentpositions,without prejudice to their seniority or anyother rights or privileges previously enjoyed,and makethem whole for any loss of earnings and other benefits,computed on a quarterly basis from the date of dischargeor layoff,to the date of a proper offer of reinstatement,less any net interim earnings,as prescribed in F.W.WoolworthCo.,90 NLRB 289 (1950),plus interest ascomputed inNew Horizons for the Retarded,283 NLRB1173 (1987).4°On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed5oORDERThe Respondent,SuperiorCoal Company,Lovilia,Iowa,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Coercively interrogating employees about theirunion activity and support.(b)Threatening employees with retaliatory closure ofSuperior Coal Company's Superior No. 2 coal mine ifthe employees select the International Union of UnitedMine Workers of America as their exclusive representa-tive for the purpose of collective bargaining.(c)Threatening with discharge or any other form ofretaliation,or discharging or laying off employees be-cause they join, support,or assist a union,or otherwiseengage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.*B In accordancewith theBoard's decisioninNew Horizons for the Re-tarded,supra,interest on and after January 1,1987, shall be computed atthe "short-term Federal rate"for the underpayment of taxes as set out inthe 1986 amendmentto 26 U.S C § 662.Interest on amounts accuruedprior to January 1, 1987, the effectivedate of the1986 amendment to 26U.S.C. § 6621),shall be computed in accordancewithFlorida Steel Corp.,231 NLRB 651 (1977).50 If not exceptions are filed asprovided by Sec. 10246 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec. 102 48 of theRules,and adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferDennis Bregar,Norman Nupp,MichaelBingham,Robert Carr, Jim Derringer,Eugene Fry, RickFry, Jon McCarty, Kyle Pettyjohn,Norman Simmons,and Carton Vinsick immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to sub-stantially equivalent positions,without prejudice to theirseniority or any other rights or privileges previously en-joyed,and make them whole for any loss of earnings andother benefits,computed on a quarterly basis from dateof discharge to date of proper offer of reinstatement, lessany net interim earnings,as prescribed in F.W. Wool-worthCo., 90 NLRB 289 (1950),plus interest as comput-ed inNew Horizonsfor theRetarded,283 NLRB 1173(1987), as set forth in the remedy section of this decision.(b) Remove from its files any reference to the unlawfuldischarges of Dennis Bregar and Norman Nupp, andnotify the employees in writing that this has been doneand that the discharge will not be used against them inany way.(c)Preserve and, or request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Superior No. 2 coal mine,in or near Lo-vilia, Iowa, copies of the attached notice marked "Ap-pendix."51Copies of the notice,on forms provided bythe Regional Director for Region 18, after being signedby the Respondent's authorized representative,shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced,or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that sections 5(c), (e), (f), and(g) of the complaint are dismissed because they have notbeen proven by a preponderance of the evidence.5' If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."